


EXHIBIT (10)(D)




















































PENSION PLAN OF

HARLEYSVILLE GROUP INC.

AND ASSOCIATED EMPLOYERS




AMENDED & RESTATED AS OF

March 31, 2006

















--------------------------------------------------------------------------------




PENSION PLAN OF

HARLEYSVILLE GROUP INC.

AND ASSOCIATED EMPLOYERS

AMENDED & RESTATED AS OF MARCH 31, 2006

TABLE OF CONTENTS




BACKGROUND

6

ARTICLE I     DEFINITIONS OF TERMS

8

1.1

Accrued Benefit

8

1.2

Actuarial Equivalent

8

1.3

Age

8

1.4

Associated Employers

8

1.5

Atlantic Plan

9

1.6

Benefit

9

1.7

Benefit Service

9

1.8

Berkshire Plan

9

1.9

Code

9

1.10

Compensation

9

1.11

Covered Compensation Level

12

1.12

Early Retirement Date

12

1.13

Employee

12

1.14

Employer

13

1.15

Employment Commencement Date

13

1.16

Enrolled Actuary

13

1.17

Entry Date

14

1.18

ERISA

14

1.19

Final Average Compensation

14

1.20

Full Service Break

14

1.21

Highly Compensated Employee

15

1.22

Hour of Service

15

1.23

Lake States Plan

16

1.24

Leased Employee

17

1.25

Minnesota Plan

17

1.26

Normal Retirement Age

17

1.27

Normal Retirement Date

18

1.28

One-Year Service Break

18

1.29

Participant

19

1.30

Plan

19

1.31

Plan Administrator

19

1.32

Plan Year

19

1.33

Principal Employer

19

1.34

Qualified Joint and Survivor Annuity

19

1.35

Qualified Military Service

20

1.36

Reemployment Commencement Date

20

1.37

Secretary

20

1.38

Separation From Service

20

1.39

Social Security Retirement Age

20





2









--------------------------------------------------------------------------------




1.40

Spouse

20

1.41

Trustee or Trustees

21

1.42

Vesting Computation Period

21

1.43

Vesting Service

21

1.44

Worcester Plan

21

1.45

Year of Eligibility Service

21

ARTICLE II     PARTICIPATION AND SERVICE STANDARDS

21

2.1

Eligibility

22

2.2

Entry into Plan

22

2.3  

Eligibility after a Break in Service

22

2.4

Service with Members of a Controlled Group

22

2.5

Vesting Service

23

2.6

Benefit Service

25

2.7

Service with Acquired Companies

27

ARTICLE III     BENEFITS UPON RETIREMENT

27

3.1

Normal Retirement Benefit

27

3.2

Alternative Transition Formula

29

3.3

Prior Plan Formula

29

3.4

Annuity Credits

32

3.5

Postponed Retirement

32

3.6

Early Retirement Benefit

33

3.7

Alternative Retirement Benefits for Employees of Acquired Subsidiaries

35

3.8

Berkshire Plan

41

3.9

Disability Retirement Benefit

43

3.10

Reemployment after Retirement

44

3.11

One-time Pension Increase for Certain Retirees

44

3.12

Proof of Age

45

ARTICLE IV    VESTING OF BENEFITS

46

4.1

Standard Vesting Requirements

46

4.2

Alternative Vesting Requirements

46

4.3

Restoration of Benefits Upon Return to Service

47

ARTICLE V     DEATH BENEFITS

48

5.1

Application

48

5.2

Designated Beneficiary

51

5.3

Qualified Pre-Retirement Survivor Annuity

49

5.4

Qualified Joint and Survivor Annuity

50

5.5

Benefits after Death of Contingent Annuitant(s)

50

5.6

Death Benefit Available to Former Participants

51

5.7

Lump Sum Incidental Death Benefit

51

ARTICLE VI    PAYMENT OF BENEFITS

52

6.1

Normal Form of Benefit

52

6.2

Optional Form of Benefit

53

6.3

Qualified Election

54

6.4

Timing of Distributions and Minimum Distributions Amounts

55

6.5

Period of Distribution

56





3









--------------------------------------------------------------------------------




6.6

Inaccurate Qualified Annuitant Designation

57

6.7

Explanation of Benefits

57

6.8

Termination of Benefits

59

6.9

Involuntary Distribution of Benefits

59

6.10

Minimum Distributions Requirements for Calendar Years

Beginning January 1, 2003

65

6.11

Retroactive Annuity Starting Date

66

ARTICLE VII   LIMITATION OF BENEFITS AND CONTRIBUTIONS

67

7.1

Limitation on Benefits

67

7.2

Defined Contribution Plan Limitation

70

7.3

Definitions for Purposes of Sections 7.1 and 7.2

70

7.4

Aggregation Rules

74

7.5

Transition Rule

79

ARTICLE VIII  FUNDING OF BENEFITS

75

8.1

Employer Contributions

75

8.2

Amount and Timing of Employer Contributions

75

8.3

Refund of Employer Contributions

76

8.4

Participant Contributions

77

ARTICLE IX    ADMINISTRATION

82

9.1

Plan Administrator

77

9.2

Actions of Plan Administrator

78

9.3

Administrators

84

9.4

Expenses of Plan Administrator

78

9.5

Administrators' Status

79

9.6

Duties of Plan Administrator

79

9.7

Trustees' Duties and Investment Authority

80

9.8

Principal Employer's Responsibilities

81

9.9

Limitation of Responsibilities

81

9.10

Allocation of Responsibilities

82

9.11

No Joint Responsibilities

82

9.12

Indemnification

82

9.13

Multiple Fiduciary Capacities

83

9.14

Professional Assistance

83

9.15

Service of Process

83

9.16

Benefit Application Procedure

83

9.17

Review Procedure

83

ARTICLE X    AMENDMENT

85

10.1

Right to Amend

85

10.2

Effect of Amendments on Vesting

86

ARTICLE XI    TERMINATION OR MERGER

87

11.1

Principal Employer's Right to Terminate

87

11.2

Effect of Termination

87

11.3

Allocation of Assets on Termination

88

11.4

IRS Approval of Distribution

88

11.5

Plan Merger

95





4









--------------------------------------------------------------------------------




ARTICLE XII   TOP-HEAVY PLAN PROVISIONS

89

12.1

Top-Heavy Rules to Control

89

12.2

Definitions

89

12.3

Minimum Accrued Benefit

94

12.4

Adjustments to Vesting Schedule

95

ARTICLE XIII  MISCELLANEOUS

96

13.1

Notices and Certifications

96

13.2

No Employment Contract

97

13.3

Exclusive Purpose

97

13.4

Expenses

97

13.5

Small Amounts

97

13.6

Non-Duplication of Benefits

97

13.7

Adjustment of Benefits

97

13.8

Restrictions Upon Assignment and Creditors' Claims

98

13.9

Domestic Relations Orders

98

13.10

Governing Law

101

13.11

Binding Effect

101

13.12

Counterparts

101

13.13

Interpretation

102

13.14

Titles

102

















5







--------------------------------------------------------------------------------







PENSION PLAN OF

HARLEYSVILLE GROUP INC. AND ASSOCIATED EMPLOYERS

AMENDED & RESTATED AS OF MARCH 31, 2006







BACKGROUND







     On January 1, 1953, Harleysville Mutual Insurance Company ("Mutual")
initially adopted a pension plan for the exclusive benefit of its employees.
 The name of the pension plan currently is the “Pension Plan of Harleysville
Group, Inc. and associated Employees” (“Plan”). The purpose of the Plan is to
provide eligible employees a measure of economic security at retirement in the
form of a lifetime monthly income. This Plan was embodied in Group Annuity
Contract No. GA-367 issued by the Prudential Insurance Company of America.  The
Plan was amended from time to time and on January 1, 1976 the Plan was entirely
restated in order to comply with the requirements of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), and to appoint Harleysville
Life Insurance Company as funding agent for the Plan. The Plan has been further
amended from time to time to maintain its compliance with the Internal Revenue
Code of 1986, as amended ("Code"), and to reflect the acquisition of additional
companies and lines of business and the merger of their pension plans into this
Plan or transfer of plan assets with the then existing benefits  under such
plans.

     Effective as of January 1, 1993, in connection with corporate
restructuring, the Board of Directors of Mutual determined that it would be
proper to transfer sponsorship of this Plan to Harleysville Group Inc., a
Delaware Corporation ("Employer"), and the Board of Directors of Employer
determined that it would be proper to accept sponsorship of the Plan.  The Board
of Directors of Employer additionally determined that other changes should be
made to the Plan including the formal adoption of changes required by the Tax
Reform Act of 1986.  On





6







--------------------------------------------------------------------------------

August 24, 1993, the Board of Directors of Employer further voted to establish a
trust as the funding vehicle in place of the Group Annuity Separate Account with
Harleysville Life Insurance Company, effective January 1, 1994.

     The Plan was further amended and restated to allow the Plan to continue in
full force and effect in accordance with all require­ments of applicable law
including Code §§ 401(a) and 501(a).  This amended and restated Plan is
generally effective as of January 1, 2001, except to the extent otherwise
required by law or stated herein.  The rights and benefits, if any, of any
former employees shall continue to be determined in accordance with the prior
provisions of the Plan in effect on the date that their employment terminated.

     Effective as of December 31, 2003, the Berkshire Mutual Pension Plan (the
“Berkshire Plan”) was merged into this Plan.  As of the merger date, there were
no active participants in the Berkshire Plan.  Any participant of the Berkshire
Plan whose benefits payable from the Berkshire Plan commenced to be paid or were
paid to him prior to December 31, 2003, shall be governed by the terms and
conditions of the Berkshire Plan then in effect.  The provisions applicable to
the Berkshire Plan that are preserved with respect to those participants of the
Berkshire Plan whose benefits had not yet commenced or been paid out as of the
merger date are set forth herein.  The assets attributable to the benefits of
terminated or retired former Berkshire Plan participants were transferred to
this Plan.

     This amendment and restatement, effective March 31, 2006, is intended to
freeze Accrued Benefits under the Plan.  There will be no new Participants to
the Plan after March 31, 2006 and Participants' Accrued Benefit will be no
greater than the Accrued Benefit as of March 31, 2006.  The Employer may never
reduce the Benefits earned as of March 31, 2006.  Participants will continue to
earn Vesting Service after March 31, 2006.




ARTICLE I

DEFINITIONS





7







--------------------------------------------------------------------------------




     As used in the Plan, the following terms shall have the meanings set forth
below.  If the Plan should become a Top-Heavy Plan, as defined in Section 12.2,
these definitions shall be supplemented by those set forth in Section 12.1.

     1.1     "Accrued Benefit" shall mean the highest benefit to which a
Participant is entitled under Article III.

     1.2      "Actuarial Equivalent" shall mean the Benefit having, as of the
date of reference, the same present, commuted or lump sum value as the form of
Benefit to which comparison is made. Such Benefit shall be computed by using the
conversion factors set forth in Table I, attached hereto and made a part hereof.
For any determination, which is not covered by the conversion factors set forth
in Table I, the 1971 Group Annuity Mortality Table (male) with an age set-back
of three (3) years for both sexes and an assumed interest of eight percent (8%)
shall be used to ascertain the actuarial equivalent value.  Notwithstanding the
foregoing, with respect to that portion of a Participant’s Benefit derived from
the Berkshire Plan, actuarial equivalence shall be determined in accordance with
the actuarial assumptions that applied to the Berkshire Plan.  Such assumptions
are set forth in the attached Table II.

     1.3     "Age" shall mean an individual's age at his nearest birthday,
except where otherwise specifically provided.

     1.4     "Associated Employers" shall mean Harleysville Life Insurance
Company, Harleysville Mutual Insurance Company, Harleysville Worcester Insurance
Company, Harleysville Insurance Company of New Jersey, Harleysville-Garden State
Insurance Company, Harleysville Pennland Insurance Company, Harleysville
Preferred Insurance Company, Mid-America Insurance Company, Harleysville
Insurance Company of New York, Harleysville-Atlantic Insurance Company,
Harleysville Insurance Company, Harleysville Insurance Company of Ohio, Mainland
Insurance Company, or any other company that is





8







--------------------------------------------------------------------------------

related to or affiliated with the Principal Employer and which, with the consent
of the Principal Employer, has adopted this Plan as the retirement plan for its
Employees if such are deemed to have Employees.

     1.5      "Atlantic Plan" shall mean the Pension Plan of Atlantic Mutual
Fire Insurance Company or Atlantic Insurance Company of Savannah as in effect on
December 31, 1987 and any of its predecessor plans.

     1.6      "Benefit" shall mean the periodic retirement income provided to
Participants or their Contingent Annuitants or Designated Beneficiaries.  No
Benefit shall be payable from the Plan except in accordance with the applicable
provisions of Articles IV, VI and VII.

     1.7      "Benefit Service" shall mean that portion of an Employee's length
of service as provided in Section 2.6.

     1.8     "Berkshire Plan" shall mean the Pension Plan of Berkshire Mutual
Insurance Company, Amended & Restated as of January 1, 2001, as in effect
immediately prior to the merger of such plan with this Plan.

     1.9     "Code" shall mean the Internal Revenue Code of 1986, as amended.

     1.10      "Compensation" shall mean:

          (A)     For the purpose of determining the Benefit under Article III
for any Plan Year, the regular base salary or wages paid to an Employee by the
Employer on a bi-weekly basis for that part of any calendar year in which an
Employee is a Participant and shall exclude all other payment, including but not
limited to, bonuses, company matching contributions, company profit sharing
contributions, overtime pay, commissions, severance pay and fringe benefits, but
shall include the amount, which is not currently includible in the Participant's
gross income by reason of the application of Code §§ 125, 402(e)(3), 402(h) or
403(b), and effective January 1, 2001, Code § 132(f)(4), and shall include
Compensation under incentive programs that: (1) are based on primarily
individual efforts of the Employee, and (2) change





9







--------------------------------------------------------------------------------

the rate of Compensation quarterly, and is paid as part of bi-weekly
Compensation. However, if this definition results in discrimination in favor of
Highly Compensated Employees, then Compensation shall mean all the Compensation
currently includible in gross income for income tax purposes, plus, effective
for Plan Years beginning after December 31, 1997, any amount contributed by the
Employer pursuant to a salary reduction agreement or other arrangement and which
is not includible in the gross income of the Participant under Code 125,
402(e)(3), 402(h) or 403(b), and effective January 1, 2001, Code § 132(f)(4);
provided, further, that for Plan Years before January 1, 1972, "Compensation" of
Participants shall mean such Participant's total earnings, exclusive of
commissions, received from the Employer.

          (B)     For all other purposes of the Plan, except as specifically
provided otherwise, Compensation shall mean wages within the meaning of Code §
3401(a) and all other payments of Compensation to an Employee by the Employer
(in the course of the Employer’s trade or business) for which the Employer is
required to furnish the Employee a written statement under Code §§ 6041(d),
6051(a)(3), and 6052, determined without regard to any rules under Code §
3401(a) that limit remuneration included in wages based on the nature or
location of the employment or the services performed, plus any amount
contributed by the Employer pursuant to a salary reduction agreement or similar
arrangement, which is not includible in the gross income of the Employee under
Code §§ 125, 402(e)(3), 402(h), or 403(b), and effective January 1, 2001, Code §
 132(f)(4).

          (C)     The annual Compensation of each Participant taken into account
in determining a Participant’s Accrued Benefit in any Plan Year beginning after
December 31, 2001, shall not exceed $200,000.  Annual Compensation means
Compensation during the Plan Year or such other consecutive 12-month period over
which Compensation is otherwise determined under the Plan (the “Determination
Period”).  For purposes of determining a Participant’s





10







--------------------------------------------------------------------------------

Accrued Benefit in a Plan Year beginning after December 31, 2001, Compensation
for any prior Determination Period shall be limited to $200,000.  The $200,000
limit on annual Compensation described above shall be adjusted for
cost-of-living increases in accordance with  Code § 401(a)(17)(B).  The
cost-of-living adjustment in effect for a calendar year applies to annual
Compensation for the Determination Period that begins with or within such
calendar year.  

          (D)     Effective December 12, 1994, for purposes of this definition,
a Participant's Compensation will include the Compensation that the Participant
would have received during a period of Qualified Military Service (or if the
amount of Compensation is not reasonably certain, the Participant's average
earnings from the Employer for the twelve month period immediately preceding the
Participant's period of Qualified Military Service); provided, however, that the
Participant returns to work within the period during which his right to
reemployment is protected by law.  

          (E)     For a Participant in the Atlantic Plan prior to January 1,
1988, Compensation shall also include the total remuneration paid to such
Participant during each calendar year for personal services rendered during the
calendar year, as reported on the Employee's federal income tax withholding
statement or statements (Form W-2 or its subsequent equivalent), excluding
non-cash items, reimbursement of expenses, directors' fees, and discretionary
non-formula bonuses.

          (F)      For purposes of this Section 1.10, effective for Plan Years
and Limitation Years beginning on or after January 1, 1998, amounts not
includible in gross income under Code § 125 shall be deemed to include any
amounts not available to a Participant in cash in lieu of group health coverage
because of the Participant is unable to certify that he has other health
coverage.  An amount will be treated as an amount not includible in gross income
under Code § 125 only if the Employer does not request or collect information
regarding the





11







--------------------------------------------------------------------------------

Participant’s other health coverage as part of the enrollment process for the
health plan.

     1.11     “Covered Compensation Level” shall mean the average of the
contribution and benefit bases in effect under Section 230 of the Social
Security Act for each year in the thirty-five (35) year period ending with the
year in which the Employee attains the Social Security Retirement Age, provided
that for employees who attain the Social Security Retirement Age after December
31, 2006, for each year between 2006 and the year in which the employee attains
the Social Security Retirement Age, the contribution and benefit limit in effect
under Section 230 of the Social Security Act for 2006 will be used to determine
the 35 year average.

     1.12     ”Early Retirement Date" shall mean the first day of the month
immediately following a Participant's 55th birthday, provided the Participant
shall have completed at least five (5) years of Vesting Service.
 Notwithstanding the foregoing, the Early Retirement Date with respect to a
Participant with respect to that portion of his Benefit derived from the
Berkshire Plan shall mean the first day of the month following the Participant’s
attainment of age 55, provided the Participant shall have completed at least ten
(10) years of Vesting Service.

     1.13     “Employee” shall mean any individual employed by the Employer on
or before December 31, 2005, excluding: (A) any independent contractors, (B)
those individuals who belong to a collective bargaining unit, the
representatives of which have bargained with the Employer in good faith
regarding retirement Benefits, and (C) those individuals hired on a temporary or
part-time basis unless they have completed 1,000 or more Hours of Service by the
end of their first twelve (12) months of employment with the Employer or by the
end of any subsequent Plan Year, commencing with the Plan Year immediately
following the individual's Employment Commencement Date. In the event that such
an individual completes 1,000 or more Hours of Service within the requisite
12-month computation period,





12







--------------------------------------------------------------------------------

the individual shall be deemed to have been an Employee as of the first day of
such computation period.  The term Employee shall not include an independent
contractor or any other person who is not treated by the Employer as an employee
for purposes of withholding federal employment taxes.  If a person described in
the preceding sentence is subsequently reclassified as, or determined to be an
employee by the Internal Revenue Service, any other governmental agency or a
court or if an Employer is required to reclassify such an individual as an
employee as a result of such reclassification or determination (including any
reclassification by an Employer in settlement of any claim or action relating to
such individual's employment status) such individual will not become eligible to
become a Participant in the Plan by reason of such reclassification or
determination.  For purposes of Sections 1.22, 1.42, 1.43, 1.45, “Employee”
shall also include any other common law employee of the Employer.

     1.14     "Employer" shall mean the Principal Employer and the Associated
Employers; all references to the singular include each such Employer
individually. For the purposes of this Plan, the Principal Employer shall be the
representative of the Associated Employers and any action taken by the Principal
Employer with respect to the Plan shall be binding on the Associated Employers.

     1.15     "Employment Commencement Date" shall mean the date on which an
Employee first performs an Hour of Service. If the Employee terminates his
employment and is reemployed before incurring a One-Year Service Break, the date
on which he first performed an Hour of Service prior to his termination of
employment shall remain his Employment Commencement Date.

     1.16     "Enrolled Actuary" shall mean either an actuary who is enrolled
with the Joint Board for the Enrollment of Actuaries or a firm of actuaries who
employs at least one such person and who, in either case, has been appointed by
the Plan Administrator to make





13







--------------------------------------------------------------------------------

actuarial computations and to determine actuarial liabilities from time to time
at its direction.

     1.17     "Entry Date" shall mean for any Employee the January 1st or July
1st immediately following one Year of Eligibility Service with the Employer.

     1.18     "ERISA" shall mean the Employee Retirement Income Security Act of
1974, as amended.

     1.19     “Final Average Compensation” shall mean for purposes of Article
III for Participants who retire prior to April 1, 2006, the average Compensation
determined under Section 1.10 for the five (5) highest consecutive Plan Years
within the period of ten (10) years immediately preceding a Participant’s Normal
Retirement Date or date of actual retirement, at the election of the Participant
or the average Compensation for the period of sixty (60) consecutive months
immediately preceding such event, whichever average is greater.  For purposes of
Article III, for Participants who retire on or after April 1, 2006, “Final
Average Compensation” shall mean the average Compensation determined under
Section 1.10 for the five (5) highest consecutive Plan Years within the period
of ten (10) years immediately preceding April 1, 2006, or the average
Compensation for the period of sixty (60) consecutive months immediately
preceding April 1, 2006, whichever average is greater.  If a Participant has
been employed for less than sixty (60) months on the date of reference, the
actual number of months in the Participant’s period of employment shall be
substituted for the sixty (60) month period used in the preceding sentences.
 For purposes of this definition, Plan Years shall be deemed to be consecutive
as long as they are not interrupted by a One-Year Service Break.

1.20     Full Service Break" shall occur when an Employee, who has no vested
right to an Accrued Benefit, has not been reemployed by the Employer for the
number of consecutive One-Year Service Breaks, which equals or exceeds the
greater of five (5) or





14







--------------------------------------------------------------------------------

the aggregate number of the Participant’s years of Vesting Service, whether or
not consecutive, completed before the initial One-Year Service Break.  A
Participant who separates from service and is reemployed prior to incurring a
Full Service Break shall continue to vest, starting at the point in the vesting
schedule where he left employment, in both his pre-separation and
post-separation accruals.

     1.21     "Highly Compensated Employee" shall mean for Plan Years beginning
after December 1, 1996, any Employee who performed services for the Employer
during a Plan Year and who either:

          (A)      Is a five percent (5%) owner (as defined in Code § 416(i)(1))
at any time during the Plan Year for which Highly Compensated Employees are
being identified or the preceding Plan Year; or

          (B)     With respect to the Plan Year preceding the Plan Year for
which Highly Compensated Employees are being identified, had Compensation in
excess of $80,000 (as adjusted pursuant to Code § 414(q)(1)), as in effect for
such Plan Year.

     1.22     "Hour of Service" shall mean:

          (A)     Each hour for which an Employee is directly or indirectly
paid, or entitled to be paid by the Employer and each hour for which back pay,
irrespective of mitigation of damages, has been either awarded or agreed to by
the Employer and effective December 12, 1994, each hour during any period of
Qualified Military Service that would have constituted part of the Employee's
customary work week if he had remained actively employed in the position he held
immediately prior to the beginning of the period of Qualified Military Service.
 These hours shall be credited to an Employee for the computation period during
which his employment duties were performed, but in the event a payment is made
or due for a reason other than the performance of duties, hours shall be
credited for the computation period during which the absence from work occurred.
However, no Employee





15







--------------------------------------------------------------------------------

shall be credited with duplicate Hours of Service as a result of a back pay
award or agreement. Hours of Service shall also include each hour (credited on
the basis of the Employee's customary workday) during which an Employee is on an
uncompensated leave of absence, authorized by the Employer, provided that such
Employee shall be credited with no more than 501 Hours of Service for the period
during which the uncompensated leave of absence is in effect.

          (B)     For purposes of determining the number of Hours of Service
completed in any applicable computation period, the Employer:

               (1)     May maintain accurate records of actual hours completed
for all Employees.  The number of Hours of Service to be credited to an Employee
for periods during which no employment duties are performed shall be determined
in accordance with DOL Reg. §§ 2530.200b-2(b) and (c), which are incorporated
herein by reference; or

               (2)     May use the equivalency method described in this Section
1.22(B).  Under the equivalency method, an Employee shall be credited with ten
(10) Hours of Service for each day in which such Employee would otherwise be
credited with at least one (1) Hour of Service. The Plan Administrator may apply
the equivalency method of determining Hours of Service to one or more periods of
time (including periods of time prior to January 1, 1976) or to one or more
classifications of Employee; provided, however that each such application shall
be reasonable, shall be consistently applied and shall not be used in a manner
to preclude an Employee from obtaining a Benefit under this Plan.  Where the
Plan Administrator elects to use the equivalency method, the Plan Administrator
shall prepare a written document, which describes the application of such
equivalency method.  Such document shall be maintained with the records of the
Plan.

     1.23     ”Lake States Plan" shall mean the Pension Plan of Lake States
Insurance Company as in effect on December 31, 1994 and during any of its
predecessor years.





16







--------------------------------------------------------------------------------

     1.24     "Leased Employee" shall mean:

          (A)     Effective January 1, 1997, Leased Employee shall mean any
person (other than an Employee of the Employer) who, pursuant to an agreement
between the recipient and any other person ("Leasing Organization"), has
performed services for the Employer (or for the Employer and related persons
determined in accordance with Code § 414(n)(6)) on a substantially full-time
basis for a period of at least one year, and such services are performed under
the primary direction and control of the Employer.  Contributions or benefits
provided a Leased Employee by the Leasing Organization, which are attributable
to services performed for the recipient Employer shall be treated as provided by
the Employer.

          (B)     A Leased Employee shall not be considered an Employee of the
Employer if:

               (1)  such Employee is covered by a money purchase pension plan
providing:     

                    (a) a nonintegrated Employer contribution rate of at least
10 percent of Compensation, as defined in Code § 415(c)(3), but including
amounts contributed by the Employer pursuant to a salary reduction agreement or
similar arrangement, which are excludable from the Employee's gross income under
Code §§ 125, 402(a)(8), 402(h) or 403(b),

                    (b) immediate participation, and

                    (c) full and immediate vesting; and

               (2) Leased Employees do not constitute more than 20 percent of
the recipient's non-highly compensated work force.

     1.25     "Minnesota Plan" shall mean the pension plan of Minnesota Fire &
Casualty Company as in effect on December 31, 1998 and during any of its
predecessor years.

     1.26     "Normal Retirement Age" shall mean a Participant's 65th birthday
or in the case of a Participant who performs one Hour of Service after December
31, 1987, and who commences employment within five (5) years prior to his 65th
birthday, his age on the fifth





17







--------------------------------------------------------------------------------

anniversary of his first becoming a Participant.

     1.27     "Normal Retirement Date" shall mean the first day of the month
coinciding with or next following the attainment of a Partici­pant's Normal
Retirement Age.

     1.28     "One-Year Service Break" shall mean:

          (A)     A Plan Year (for purposes of participation) or a Vesting
Computation Period (for purposes of vesting) during which an Employee has not
completed more than 500 Hours of Service.  A One-Year Service Break shall not be
deemed to have occurred during any period in which an Employee takes a leave of
absence granted by the Employer for sickness or disability under rules uniformly
applicable to each Employee who is similarly situated; provided that the
Employee resumes his employment duties with the Employer and that the period of
such leave is not greater than the approved or authorized period.

          (B)     Solely for purposes of determining whether a One-Year Service
Break for participation and vesting purposes has occurred in a computation
period, an Employee who is absent from work for maternity or paternity reasons
shall receive credit for the Hours of Service, which otherwise would have been
credited to such Employee but for such absence, or in any case in which such
hours cannot be determined, eight (8) Hours of Service per day of such absence.

          (C)     For purposes of this Section 1.28, an absence from work for
maternity or paternity reasons means an absence:

               (1)     by reason of the pregnancy of the Employee;

               (2)     by reason of a birth of a child of the Employee;

               (3)     by reason of the placement of a child with the Employee
in connection with the adoption of such child by such Employee; or

               (4)     for purposes of caring for such child for a period
beginning immediately





18







--------------------------------------------------------------------------------

following such birth or placement.

          (D)     The Hours of Service credited under this Section 1.28 shall be
credited in the computation period in which the absence begins if the crediting
is necessary to prevent a One-Year Service Break in that period or, in all other
cases, in the next following computation period. Notwithstanding the foregoing,
a break in service, for the purpose of measuring Vesting Service and Benefit
Service, shall be measured on the same computation period.

     1.29     "Participant" shall mean any Employee who satisfies the
requirements in Article II for eligibility in the Plan as long as he continues
to satisfy such requirements. Where the context so permits or requires, the term
shall also include a person who was a Participant prior to the termination of
his employment.

     1.30     "Plan" shall mean this amended and restated pension plan, as it
may hereafter be amended or supplemented. This Plan shall be known as the
"Pension Plan of Harleysville Group Inc. and Associated Employers."

     1.31     "Plan Administrator" shall mean the Principal Employer, or such
other person or persons as set forth in Section 9.1 hereof.

     1.32     "Plan Year" shall mean a period of twelve (12) consecutive months
commencing on each January 1st. The "Accrual Computation Period" and the
"Limitation Year" shall be a Plan Year.

     1.33     "Principal Employer" shall mean Harleysville Group Inc.

     1.34     "Qualified Joint and Survivor Annuity" shall mean an annuity for
the life of a Participant with a survivor annuity for the life of the
Participant's Spouse. The survivor annuity shall provide a monthly pension equal
to fifty percent (50%) of the amount of the monthly pension in effect during the
joint lives of the Participant and the Participant's Spouse, but at the election
of the Participant may be either 75 percent or 100 percent of the





19







--------------------------------------------------------------------------------

amount in effect during the joint lives of the Participant and Participant's
Spouse.  With respect to that portion of a Participant’s Benefit that is derived
from the Berkshire Plan, only the 50 percent and 100 percent options described
above shall apply.

     1.35     "Qualified Military Service" means any service in the uniformed
services (as defined in Chapter 43 of Title 38, United States Code) where the
Participant's right to reemployment is protected by law.

     1.36     "Reemployment Commencement Date" shall mean the first date on
which an Employee completes an Hour of Service following the last Plan Year in
which a One-Year Service Break occurred and which is part of a Full Service
Break.

     1.37     "Secretary" shall mean Secretary of the Treasury.

     1.38     "Separation From Service" or "Separates From Service" shall mean a
severance of the employer-employee relationship, which occurs before a
Participant's Early or Normal Retirement Date, whichever is applicable, other
than a severance on account of death, or Total Disability, as defined in Section
3.9(C). If an Employee transfers or had transferred employment between any of
the Employers without incurring a One-Year Service Break, a Separation From
Service shall not be deemed to have occurred.

     1.39     "Social Security Retirement Age" shall mean the age used as the
retirement age for the Participant under Section 216(1) (42 U.S.C. §416(1)) of
the Social Security Act, except that such Section shall be applied without
regard to the age increase factor, and as if the early retirement age under
Section 216(1)(2) of such Act were 62.

     1.40     "Spouse" shall mean the person to whom the Participant is legally
married on the earlier of the date of the Participant's death or the date on
which any Benefit payments from the Plan are to commence being paid to the
Participant. A former Spouse shall also be treated as a Spouse or a surviving
Spouse to the extent provided under a Qualified Domestic Relations Order as
described in Code § 414(p).





20







--------------------------------------------------------------------------------

     1.41     "Trustee or Trustees" shall mean a Trustee or the Trustees of the
Harleysville Group Inc. Pension Plan Trust Fund dated December 31, 1993 between
Harleysville Group Inc. and the Trustees, and their successors, under that
document.

     1.42     "Vesting Computation Period" shall mean the period of twelve (12)
consecutive months commencing on an Employee's Employ­ment Commencement Date or
Reemployment Commencement Date, whichever is applicable, and the period of
twelve (12) consecutive months commencing on each anniversary of such date.

     1.43     "Vesting Service" shall mean that portion of an Employee's length
of service that is used in determining a Participant's vesting percentage as
provided in Section 2.5.

     1.44     "Worcester Plan" shall mean The America Group Pension Plan as in
effect on December 31, 1983 as such plan applied to the employees of Worcester
Mutual Insurance Company and all predecessor plans wherever applicable in the
context of this Plan.

     1.45     "Year of Eligibility Service" shall mean an Eligibility
Computation Period during which an Employee is credited with 1,000 or more Hours
of Service.  For this purpose, the “Eligibility Compu­tation Period” shall be an
initial period of twelve (12) consecutive months, commencing on an Employee's
Employment Commencement Date. Subsequent to the initial twelve (12) month
period, the Eligibility Computation Period shall be the Plan Year, beginning
with the Plan Year in which the first anniversary of the Employee's Employment
Commencement Date occurs. For any Eligibility Computation Period beginning after
a One-Year Service Break, the appropriate date of reference for purposes of
determining the initial twelve (12) month period shall be the Employee's
Reemployment Commencement Date.




     

ARTICLE II

PARTICIPATION AND SERVICE STANDARDS








21







--------------------------------------------------------------------------------

     2.1     Eligibility.  An Employee hired before April 1, 2005 is eligible to
enter the Plan upon the completion of one Year of Eligibility Service or
attainment of age 21, whichever occurs later. An Employee hired between January
1, 2005 and December 31, 2005, having attained the age of 21, is eligible to
enter the Plan on March 31, 2006.  Any Employee hired after December 31, 2005 is
not eligible to enter the Plan.

     2.2     Entry into Plan.  Subject to Section 2.7, an individual who becomes
an Employee as defined in Section 1.13 shall become a Participant on the first
Entry Date following the date on which the eligibility requirements of Section
2.1 are satisfied, provided that any individual who became an Employee between
January 1, 2005 and December 31, 2005, shall become a Participant on March 31,
2006.    No individual shall become a Participant after March 31, 2006.

     2.3     Eligibility after a Break in Service.

          (A)     After a One-Year Service Break, which is not part of a Full
Service Break, an Employee who previously had satisfied the requirements of
Section 2.1, shall resume participation in the Plan as of the first date on
which the Employee completes an Hour of Service after his reemployment.

          (B)     After a Full Service Break, an Employee shall become eligible
to be a Participant after satisfying the eligibility requirements of Section 2.1
and then entering the Plan in accordance with Section 2.2. Such an Employee's
subsequent Benefit shall not duplicate Benefits attributable to the original
period of participation in this Plan.

          (C)     However, notwithstanding Sections 2.3(A) and (B), in no event
will an Employee resume participation in the Plan after March 31, 2006

     2.4     Service with Members of a Controlled Group.  For all purposes of
this Plan, other than with respect to the determination of years of Benefit
Service, service with the Employer shall include service with any corporation or
unincor­porated business on or after the date





22







--------------------------------------------------------------------------------

that such corporation is a member with the Employer of a "controlled group of
corporations," as defined in Code § 414(b), that such unincorporated business is
a member with the Employer of "any trades or businesses under common control,"
as defined in Code § 414(c), or that such corporation or unincorporated business
is a member with the Employer of an "affiliated service group," as defined in
Code § 414(m).

     2.5     Vesting Service.

          (A)     A year of Vesting Service shall be credited for each Vesting
Computation Period during which a Participant completes 1,000 or more Hours of
Service (including Hours of Service completed before the Participant became a
Participant or an Employee).  Vesting Service for Employees shall also include
each year that was credited for vesting purposes under the terms of any Plan,
which has transferred assets to or merged with this Plan; provided that each
Employee whose Vesting Service was previously determined under the terms of the
Worcester Plan shall be credited with a year of Vesting Service for the calendar
year commencing January 1, 1985, and for the first Vesting Computation Period
commencing after such date as long as the Employee completes 1,000 or more Hours
of Service in each of those periods.

          (B)     For purposes of determining a Participant’s total number of
years of Vesting Service at any date of reference, all years of Vesting Service,
exclusive of Vesting Service earned prior to a Full Service Break, shall be
aggregated; provided that years of Vesting Service earned before a One-Year
Service Break that is not part of a Full Service Break shall not be counted
until the Participant has completed one year of Vesting Service after such
One-Year Service Break.

          (C)     For purposes of determining years of Vesting Service credited
with respect to that portion of a Participant’s Benefit that is derived from the
Berkshire Plan, “One-





23







--------------------------------------------------------------------------------

Year Service Break” and “Full Service Break” shall have the meanings set forth
in Sections 2.6(F)(4) and (5) of this Plan, respectively.

     2.6      Benefit Service.

          (A)     An Employee shall be credited with one (1) year of Benefit
Service for each Plan Year prior to March 31, 2006 during which the Employee
completes 1,000 or more Hours of Service.

          (B)     For Plan Years prior to 2006, one twelfth of a year of Benefit
Service shall be credited for each month during the initial or final Plan Year
of an Employee’s employment or reemployment as long as the Employee completes at
least 83 1/3 Hours of Service in such month, and provided the Employee has
completed less than 1,000 Hours of Service during the Plan Year.  One twelfth of
a year of Benefit Service shall be credited for each month in the first quarter
of 2006 as long as the Employee completes at least 83 1/3 Hours of service in
such given month.

          (C)     Benefit Service shall also include each year that was credited
for purposes of Benefit accrual under the terms of any pension plan, which has
transferred assets to or merged with this Plan; provided that Participants on
January 1, 1984, who previously had been covered under the Worcester Plan shall
be credited with a year of Benefit Service for each calendar year preceding the
date on which they became participants in the Worcester Plan and during which
they completed at least 1,000 Hours of Service. A Participant shall not receive
double credit for any one period of service by reason of the application of this
provision. Moreover, this provision is not intended to change the service
previously credited to an Employee as of December 31, 1983 for purposes of
Benefit accrual under the terms of the Worcester Plan.

          (D)     For purposes of determining the total period of Benefit
Service at any date of reference for a Participant that is not vested in his
benefit in accordance with Section 4.1, all





24







--------------------------------------------------------------------------------

Benefit Service completed subsequent to the Participant's last Full Service
Break shall be aggregated and any other prior Benefit Service shall be
disregarded; provided that years of Benefit Service before a One ­Year Service
Break, which is not part of a Full Service Break shall not be counted until the
Participant has completed a full year of Benefit Service after such One-Year
Service Break.

          (E)     Benefit Service for Participants who were employed by
Boyertown Mutual Insurance Company when its assets and liabilities were assumed
by Harleysville Mutual Insurance Company and commenced employment with the
Employer on October 6, 1997 shall accrue from October 6, 1997.

          (F)       Benefit Service for any Participant with respect to that
portion of his Benefit derived from the Berkshire Plan includes the service
described below.

               (1)     All periods of employment with Berkshire Mutual Insurance
Company and with Mutual Insurance Company of Burlington before January 1, 1981,
except as provided in Section 2.6(F)(3) below, and except for purposes of
determining benefits under the benefit formula applicable to the Berkshire Plan,
all additional periods of employment with Berkshire Mutual Insurance Company and
any affiliated employers who adopted the Berkshire Plan, measured in full and
fractional years to a maximum of 35 years.    A period of employment begins as
of the date the Participant first completed an hour of employment for Berkshire
Mutual Insurance Company, any affiliated company that adopted the Plan or with
the Mutual Insurance Company of Burlington before January 1, 1981 (collectively,
the “Employer” for purposes of this Section 2.6(F)) and ends on the earlier of
the date the Participant resigns, is discharged, retires or dies or, if the
Participant is absent for any other reason, on the first anniversary of the
first day of such absence (with or without pay) from the Employer.  If a
Participant is absent for any reason and returns to the employment before
incurring a One-Year Service Break, he





25







--------------------------------------------------------------------------------

shall receive credit for his period of absence up to a maximum of 12 months.
 Service subsequent to a One-Year Service Break will be credited as a separate
period of employment.

               (2)     Benefit Service shall also include each year that was
credited for purposes of Benefit accrual under the terms of any pension plan
which transferred assets to or merged with the Berkshire Plan, including the
Mutual Insurance Company of Burlington Plan; provided that service under the
Mutual Insurance Company of Burlington Plan prior to January 1, 1975, is not
counted as Benefit Service.

               (3)     For purposes of determining the total period of Benefit
Service at any date of reference for a Participant who is not vested in his
Benefit determined by the benefit formula applicable to the Berkshire Plan, all
Benefit Service completed subsequent to the Participant’s last Full Service
Break shall be aggregated and any other prior Benefit Service shall be
disregarded; provided that years of Benefit Service before a One-Year Service
Break, which is not part of a Full Service Break shall not be counted until the
Participant has completed a full year of Benefit Service after such One-Year
Service Break.

               (4)     One-Year Service Break means a period of 12 consecutive
months during which an Employee fails to accrue an Hour of Service with the
Employer.  Such period begins on the earlier of the date the Participant
resigns, is discharged, retires, or dies or, if the Participant is absent for
any other reason, on the first anniversary of the first day of such absence
(with or without pay) from the Employer.  If, commencing on or after January 1,
1985, a Participant is absent by reason of (a) the pregnancy of the Participant,
(b) the birth of a child of the Participant, (c) the placement of a child with
the Participant in connection with an adoption of such child by such
Participant, or (d) caring for such child immediately following such birth or
placement, such Participant will





26







--------------------------------------------------------------------------------

not be treated as having retired, resigned or been discharged, and the period
between the first and second anniversary of the first day of such absence shall
not be considered a One-Year Service Break.

               (5)     Effective on and after December 31, 2003, “Employer”
shall have the same meaning as defined in Article I of this Plan, so that if a
terminated Participant of the Berkshire Plan is reemployed by the Employer as
defined in Article I, a One-Year Service Break shall be determined with respect
to such Employer.

               (6)          Effective on and after December 31, 2003, “Employer”
shall have the same meaning as defined in Article I of this Plan, so that if a
terminated Participant of the Berkshire Plan is reemployed by the Employer as
defined in Article I, a Full Service Break shall be determined with respect to
such Employer.

          (G)     No Employee shall be credited with any Benefit Service after
March 31, 2006.

     2.7     Service with Acquired Companies.  All Employees who: (A) were
Participants in a defined benefit plan of a subsidiary acquired by the Employer,
or (B) were Participants in a defined benefit plan of a former employer and
whose employment was transferred to the Employer as part of an acquisition of
assets from another company or for other legitimate business reasons and, in
either case, assets from said plans were transferred to this Plan, shall
immediately be Participants in this Plan as of the date of such transfer or
acquisition.  In such case, Benefit Service credited under this Plan shall be
limited to the number of years of Benefit Service credited to the Participant
under the prior plan.




ARTICLE III

BENEFITS UPON RETIREMENT




     3.1     Normal Retirement Benefit.





27







--------------------------------------------------------------------------------

          (A)     Commencing January 1, 1992, the Normal Retirement Benefit of a
Participant retiring on the Normal Retirement Date shall be a monthly pension
payable for life, commencing on the Participant's Normal Retirement Date, in an
amount equal to 1/12 the sum of:

          (1)     The product of 1.45 percent of that part of the Participant's
Final Average Compensation, which is equal to or less than the Covered
Compensation Level multiplied by the Participant's years of Benefit Service up
to a maximum of 25; plus

          (2)     the product of 1.95 percent of that part of the Participant's
Final Average Compensation, which is greater than the Covered Compensation Level
multiplied by the Participant's years of Benefit Service up to a maximum of 25
years.

     (B)     Notwithstanding the foregoing, the Normal Retirement Benefit of a
Code § 401(a)(17) Participant (as defined below) shall not be less than the sum
of:

          (1)     the Participant’s Normal Retirement Benefit under the Plan as
of December 31, 1993, frozen in accordance with Treas. Reg. § 1.401(a)(4)-13;
plus

          (2)     the Participant’s Normal Retirement Benefit (if any) on and
after January 1, 1994, determined under the foregoing provisions of this Section
3.1, counting only years of Benefit Service completed after such date (provided
that all years of Benefit Service shall be counted for purposes of applying the
25-year limit).  

     (C)     For purposes of this Section 3.1, a “Code § 401(a)(17) Participant”
shall mean a Participant with:

          (1)     an Accrued Benefit in Plan Years beginning before January 1,
1994, that was determined taking into account total Compensation for any Plan
Year that exceeded the maximum annual Compensation limit under Code § 401(a)(17)
that became effective for Plan Years beginning on or after January 1, 1994, and

          (2) at least one Hour of Service after December 31, 1993.  It is
intended





28







--------------------------------------------------------------------------------

that this Section 3.1(B) comply with the requirements of Treas. Reg. §§
1.401(a)(4)-13 and 1.401(a)(17)-1 regarding the “fresh start with extended
wear-away” for Code § 401(a)(17) Participants.

     3.2     Alternative Transition Formula.

          (A)     If a Participant performed one Hour of Service for the
Employer in the period January 1, 1988 through December 31, 1991, whether or not
while a Participant, and upon retirement has completed five (5) years of vesting
service, such Participant is entitled to the Benefit accrued under this special
transition formula if greater than the Benefit accrued under Section 3.1.
 Accruals under this transition formula terminate as of December 31, 1997, but
the Benefit earned as of that date may never be reduced.  

          (B)     The Transition Retirement Benefit for a Participant retiring
on the Normal Retirement Date shall be a monthly pension payable for life,
commencing on the Participant's Normal Retirement Date, in an amount equal to:

          (1)     the Normal Retirement Benefit accrued under the Prior Plan
Formula (as defined in Section 3.3) as of December 31, 1988, as if the
Participant had terminated employment with the Employer on that date, which is
then increased by

          (2)     the percentage increase in the Participant's Final Average
Compensation on the date of actual termination of employment compared to
Participant's Final Average Compensation on December 31, 1988, to which dollar
amount is then added

          (3)     1.7 percent of Participant's Final Average Compensation as of
the date of Participant's actual date of termination of employment multiplied by
the Participant's years of credited Benefit Service after December 31, 1988.

     3.3     Prior Plan Formula.     If a Participant performed one Hour of
Service for the Employer at any time prior to January 1, 1992, whether or not
while as a Participant, such Participant's Normal Retirement Benefit shall not
be less than that accrued under this Prior





29







--------------------------------------------------------------------------------

Plan Formula as of December 31, 1991, as described herein.  

          (A)     For the purpose of this Article, the Prior Plan Formula was
the formula used to determine Normal Retirement Benefit for the Plan for the
years prior to 1992. Under the Prior Plan Formula, the Normal Retirement Benefit
as of a Participant's Normal Retirement Date is an amount equal to the
difference between (1) and (2), where:

          (1)     equals the product of 2-1/4 percent of the Participant's Final
Average Compensation multiplied by the Participant's years of Benefit Service up
to a maximum of 25; and

          (2)     equals the product of two percent (2%) of the Participant's
Primary Insurance Amount, as defined in Section 3.3(B), multiplied by the
Participant's years of Benefit Service up to a maximum of 25 years.

          (B)     For the purposes of this Article III, "Primary Insurance
Amount" shall mean the estimated monthly Benefit that a Participant is eligible
to receive at age 65 under the Federal Social Security Act, as in effect at the
time of the Participant's Separation From Service or retirement.  If an exact
determination of a Participant's Primary Insurance Amount has not been made
prior to the Participant's Separation From Service or retirement, such Primary
Insurance Amount shall be estimated in accordance with the requirements
hereinafter set forth under the law in effect at the time of the Participant's
Separation From Service or retirement.

               (1)     The pre-separation or pre-retirement wage history shall
be estimated by applying a salary scale of not less than six percent (6%) per
annum, projected backwards, to the Participant's Compensation for the last
complete Plan Year preceding the Separation From Service or retirement.

          (2)     Each Participant shall be given written notice of the
Participant's right to supply his actual salary history and of the financial
consequences of failing to supply such history.  





30







--------------------------------------------------------------------------------

The notice shall also state that the Participant can obtain his actual salary
history from the Social Security Administration.

               (3)     A Participant's Primary Insurance Amount, which has been
calculated on an estimated wage history shall be adjusted to reflect the
Participant's actual salary history as long as appropriate documentation is
supplied no later than sixty (60) days prior to the commencement of Benefit
payments.

               (4)     The foregoing notwithstanding the calculation of the
Primary Insurance Amount shall not take into account any amounts, subject to tax
under the Federal Insurance Contributions Act, that may be earned after a
Separation From Service or retirement.

               (5)     Increases in Social Security Benefits after an Employee
retires or Separates From Service shall not be used to reduce the Benefit an
Employee would receive under the Plan.

          (C)     If a Participant Separates From Service before the
Participant's Normal Retirement Date, the benefit calculated under Section
3.3(A) will be reduced as follows:

               (1)     If a Participant retires on or after his Early Retirement
Date and commencement of the Benefit is deferred to the Participant's Normal
Retirement Age, the monthly amount shall be equal to the Participant's monthly
Accrued Benefit.  For purposes of this Section 3.3(C) only, "Accrued Benefit"
shall mean the Benefit to which a Participant would have been entitled at the
Participant's Normal Retirement Date had the Participant continued in employment
without any One-Year Service Break, based on Final Average Compensation
multiplied by a fraction not greater than one.  The numerator of the fraction
shall be the Participant's actual years of Benefit Service and the denominator
of the fraction shall be the total years of Benefit Service, which the
Participant would have had if the Participant had continued in employment from
the Participant's Employment Commencement Date to age 62 without any One-Year
Service Breaks.





31







--------------------------------------------------------------------------------

               (2)     If a Participant retires on or after his Early Retirement
Date, the Benefit commences prior to age 65, and the Participant has completed
ten (10) years of Vesting Service, the monthly amount shall be computed as in
Section 3.3(A), reduced by 3/10 of a percent (.3 %) per month for each month by
which the date on which the pension payments commence precedes the Participant's
Normal Retirement Date.

               (3)     If a Participant Separates From Service with a vested
Benefit prior to age 55, such Participant may elect to receive a Benefit
commencing at age 55, or later.  In such event, the former Participant's Benefit
determined under this Section 3.3(C)(3) shall be reduced by 1/180 for each of
the first 60 months elapsing between the date Benefit payments commence and the
Participant's Normal Retirement Date and by 1/360 for each of the next 60 months
elapsing between the date Benefit payments commence and the Participant's Normal
Retirement Date.     

     3.4     Annuity Credits.  The Benefit described in Sections 3.1, 3.2 or 3.3
or 3.7 shall be reduced by the annuity credits, if any, previously purchased for
the Participant with respect to service before January 1, 1964, or by the
paid-up annuity credits, if any, purchased for the Participant from the State
Mutual Life Assurance Company under Group Retirement Annuity Contract No.
GA-3679.

     3.5     Postponed Retirement.  If a Participant continues his employment
beyond the Participant's Normal Retirement Date, the Participant shall be able
to retire at any time thereafter, and shall be entitled to his Benefit upon his
actual retirement or, if earlier, his Mandatory Beginning Date for distributions
as determined under Section 6.4.  The Participant's Benefit commencing as of his
Mandatory Beginning Date shall equal his Accrued Benefit (or its Actuarial
Equivalent in a form set forth in Article VI) determined as of his actual
retirement date or, if earlier, his Mandatory Beginning Date as determined under
Section 6.4 and, effective for Plan Years beginning after December 31, 1996,
will include for





32







--------------------------------------------------------------------------------

any Participant who is not required to take a distribution until April 1 of the
calendar year following the year in which the Participant retires, an Actuarial
Equivalent adjustment to reflect commencement of payment after April 1 following
the calendar year in which he attained age 70 ½.  The Actuarial Equivalent
adjustment described in the preceding sentence for any year will reduce (but not
below zero) any increase in the Participant's Accrued Benefit for that year
attributable to additional years of Benefit Service and Compensation.

     3.6     Early Retirement Benefit. If a Participant retires prior to his
Normal Retirement Date and has a vested right to a Benefit, the Benefit payable
at Normal Retirement Date shall be the Benefit accrued under Sections 3.1 or
3.2.  If the Participant elects to commence receiving distribution of his
Benefit prior to his Normal Retirement Date, but after his Early Retirement
Date, the Benefit so calculated under Section 3.1 or 3.2 shall be reduced by the
following percentages in accordance with the following schedule, if receipt
begins at the age specified:

Age

Reduction

Age

Reduction

64

8%

59

36%

63

16%

58

40%

62

24%

57

44%

61

28%

56

48%

60

32%

55

52%




Notwithstanding the foregoing, if the Participant has ten (10) years of Benefit
Service, and receives a Benefit under Section 3.2 (the alternative transition
formula), and commences distribution of his Benefit prior to his Normal
Retirement Date, the Benefit shall be reduced by .3 percent per month for each
month by which the commencement date of distribution of the Benefit precedes the
Normal Retirement Date.

     3.7     Alternative Retirement Benefits for Employees of Acquired
Subsidiaries.

          (A)     Worcester Insurance Company.

               (1)     The Normal Retirement Benefit of Participants who had
been credited with





33







--------------------------------------------------------------------------------

less than ten (10) years of Benefit Service under the Worcester Plan as of
December 31, 1983, shall be a monthly pension, payable for life and commencing
on the Participant's Normal Retirement Date, in an amount equal to the greater
of (a) and (b) where:

               (a)     is the Benefit determined under the formula set forth in
Section 3.1, 3.2 or 3.3; and

                    (b)     is the sum of (i) and (ii), below, where:

                              (i)     is the Participant's Accrued Benefit as of
December 31, 1983, as determined under Section 3.7(A)(2)(b); and

                    (ii)     is the Benefit determined under the formula set
forth in Section 3.1, 3.2 or 3.3 for periods of service commencing after
December 31, 1983.

               (2)     Subject to Section 3.7(A)(3) and the limitations set
forth in Article VII, the Normal Retirement Benefit of Participants who had been
credited with ten (10) or more years of Benefit Service under the Worcester Plan
as of December 31, 1983, shall be a monthly pension, payable for life and
commencing on the Participant's Normal Retirement Date, in an amount equal to
the greater of (a) and (b) where:

                    (a)     is the Benefit determined under the formula set
forth in Section 3.1 or 3.2, or 3.3, above; and

                    (b)     is a Benefit equal to 70 percent of “Average Final
Compensation” (as defined under the Worcester Plan), less 50 percent of the
Primary Insurance Amount, as defined in Section 3.3(B), all reduced by 1/35 for
each year of Benefit Service less than thirty-five (35) years of Benefit Service
at the Normal Retirement Date, provided that an Employee who was a Participant
in the Worcester Plan prior to January 1, 1974, shall be entitled to the larger
of the Benefit stated in this Section 3.7(A)(2) or the Benefit computed under
the provisions of the Worcester Plan as it applied to that Employee immediately
prior to the January 1, 1974 amendment.





34







--------------------------------------------------------------------------------

               (3)     A Participant who has been credited with less than ten
(10) years of Benefit Service under the Worcester Plan, but who has ten (10)
years of Benefit Service as of retirement, and elects to commence distribution
of his Benefit prior to his Normal Retirement Date, shall have his Benefit
reduced in accordance with Section 3.3(C)(2).  A Participant who had been
credited with ten (10) or more years of Benefit Service under the Worcester Plan
as of December 31, 1983 and who has attained age 62 may have his Early
Retirement Benefit commence prior to the age 65 without being reduced in
accordance with Section 3.3(C)(2), provided that the total of the Participant's
age and years of Benefit Service is equal to or greater than 95.

               (4)     This Section 3.7(A) does not apply to Participants who
are Highly Compensated Employees at time of retirement, provided that the
Benefit for Highly Compensated Employees may never be less than that accrued
under this Section 3.7(A)(4) as of December 31, 1991.

          (B)     Atlantic Insurance Company of Savannah.

               (1)     The Normal Retirement Benefit of Participants who had
been credited with less than ten (10) years of Benefit Service under the
Atlantic Plan as of December 31, 1987, shall be a monthly pension, payable for
life and commencing on the Participant's Normal Retirement Date, in an amount
equal to the greater of (a) or (b) where:

                    (a)     is the Benefit determined under Section 3.1, 3.2 or
3.3, and

                    (b)     is the sum of (i) and (ii) below where:

                         (i)     is the Participant's Accrued Benefit as of
December 31, 1987, as determined under Section 3.7(B)(2)(b), and

                         (ii)     is the Benefit determined under the formula
set forth in Section 3.1, 3.2 or 3.3 above for periods of service commencing
after December 31, 1987.

               (2)     Subject to the limitations set forth in Article VIII, the
Normal Retirement





35







--------------------------------------------------------------------------------

Benefit of Participants who had been credited with ten (10) or more years of
Benefit Service under the Atlantic Plan as of December 31, 1987, shall be a
monthly pension, payable for life and commencing on the Participant's Normal
Retirement Date, in an amount equal to the greater of (a) or (b) where:

                    (a)     is the Benefit determined under the formula set
forth in Section 3.1, 3.2 or 3.3, above; and

                    (b)     is a Benefit equal to two percent (2%) of Final
Average Compensation for each year of Benefit Service not to exceed 40 years
less 1.25 percent of a Participant's Primary Insurance Amount or defined in
Section 3.3(B) for each year of Benefit Service not to exceed 40 years; and
provided, however, that the monthly Benefit shall be $10.00 for each year of
Benefit Service over four (4) but less than eleven (11).

               (3)     This Section 3.7(B) does not apply to Participants who
are Highly Compensated Employees at time of retirement, provided that the
Benefit for Highly Compensated Employees may never be less than that accrued
under this Section 3.7(B) as of December 31, 1991.

          (C)     Lake States Insurance Company.

               (1)     Notwithstanding anything to the contrary herein, those
Participants who have Benefit Service credited under the Employees' Retirement
Plan of Lake States Insurance Company ("Lake States Plan") shall have their
Benefit calculated in accordance with this Section 3.7(C).  

               (2)     Participants shall receive a Benefit, which shall be the
sum of:

                    (a)     the Benefit calculated under the Lake States Plan
formula in existence on December 31, 1994 for Benefit Service prior to January
1, 1995, and

                    (b)     the Benefit calculated under Section 3.1 for Benefit
Service after December 31, 1994.





36







--------------------------------------------------------------------------------

               (3)     Both calculations referred to Section 3.7(c)(2) shall use
Final Average Compensation, as defined in Section 1.18 hereof to determine the
Benefit.

               (4)     The total Benefit Service for any such Participant shall
be limited to a total of 25 years.

               (5)     If a Participant has more than 25 total years of Benefit
Service, in determining the 25 years of Benefit Service, the Plan Administrator
shall allocate the years of Benefit Service in a manner that produces the
highest Benefit to a Participant.  

               (6)     The Lake States Plan formula in existence on December 31,
1994 was Benefit Service under the Lake States Plan multiplied by 1.45 percent
times Final Average Compensation.  

               (7)     If a Participant chooses early retirement or postponed
retirement, the Benefit attributable to Benefit Service under the Lake States
Plan shall in no event be less than the early and postponed retirement benefits
accrued by the Participant as of December 31, 1994 under the applicable Lake
States Plan formula in effect on that date.

          (D)     Minnesota Fire & Casualty Company.

               (1)     Notwithstanding anything to the contrary herein, those
Participants who have Benefit Service credited under the Pension Plan of
Minnesota Fire and Casualty Company ("Minnesota Plan") shall have their Benefit
calculated in accordance with this Section 3.7(D).  

               (2)     Participants shall receive a Benefit, which shall be the
sum of:

                    (a)     the Benefit calculated under the Minnesota Plan
formula in existence on December 31, 1998, for Benefit Service prior to January
1, 1999, and

                    (b)     the Benefit calculated under Section 3.1 for Benefit
Service after December 31, 1998.

               (3)     Both calculations referred to Section 3.7(D)(2) shall use
Final Average





37







--------------------------------------------------------------------------------

Compensation, as defined in Section 1.18 hereof to determine the Benefit.

               (4)     The total Benefit Service for any such Participant shall
be limited to a total of 25 years.

               (5)     If a Participant has more than 25 total years of Benefit
Service, in determining the 25 years of Benefit Service, the Plan Administrator
shall allocate the years of Benefit Service in a manner that produces the
highest benefit to a Participant.  

               (6)     The five, ten and fifteen year certain and continuous
payment options as established under the Minnesota Plan will continue to be
available.  

               (7)     If a Participant chooses, early, normal or postponed
retirement, the Benefit attributable to Benefit Service under the Minnesota Plan
shall in no event be less than the early, normal or postponed retirement
benefits accrued by Participant as of December 31, 1998 under the applicable
Minnesota Plan formula in effect on that date.  

               (8)     Notwithstanding the foregoing, a Participant with ten
years of Benefit Service as of December 31, 1998 under the Minnesota Plan, who
is not a Highly Compensated Employee at time of retirement, shall have his
Benefit calculated under the applicable Minnesota Plan formula in effect on
December 31, 1998, provided that this calculation shall use Final Average
Compensation defined in Section 1.18 and further provided that Benefit Service
shall be frozen as of December 31, 1998 when calculating the Benefit under the
1.8 percent formula in the Minnesota Plan.

          (E)     Other Subsidiary Plan Treatment.

          The Normal Retirement Benefit of Participants who have been credited
with Benefit Service under other plans, including the Phoenix Mutual Plan, where
there has been a merger of a plan or where assets have been transferred to this
Plan shall be determined in accordance with Section 3.1, 3.2 or 3.3; provided,
however, that the rules for determining credited Benefit Service shall be those
existing under the transferor plan and further





38







--------------------------------------------------------------------------------

provided that a Participant's Benefit will never be less than that accrued under
such transferor plan prior to commencement of participation in this Plan,
including any automatic cost of living increases provided under the transferor
plan.

     3.8     Berkshire Plan.

     With respect to that portion of a Participant’s Benefit that is derived
from the Berkshire Plan, the provisions of this Section 3.8 shall control with
respect to the description of the Benefit to which a Participant is entitled.
 Unless a specific provision of the Plan has been modified to reflect a special
rule that is applicable to Berkshire Plan Participants, then the provisions of
the Plan shall apply to Berkshire Plan Participants.

          (A)     Effective January 1, 2001, an Employee who was a Participant
in the Berkshire Plan and transfers employment to the Employer may choose: (1)
to begin accruing a Benefit under this Plan as of date of employment with the
Employer, or (2) to receive a Benefit, which shall be the sum of: (a) the
Benefit calculated under the Berkshire Plan formula in existence on the date of
transfer of employment for Benefit Service prior to the date of transfer of
employment, and (b)  the Benefit calculated under Section 3.1 for Benefit
Service after the date of transfer, provided, however, that both calculations
shall use Final Average Compensation, as defined in Section 1.18 hereof to
determine the Benefit; provided further, that the total Benefit Service for any
such Participant shall be limited to a total of 25 years; and provided further,
that, if a Participant has more than 25 total years of Benefit Service, in
determining the 25 years of Benefit Service, the Plan Administrator shall
allocate the years of Benefit Service in a manner that produces the highest
Benefit to a Participant. The payment options as established under the Berkshire
Plan will continue to be available.  If a Participant chooses normal or
postponed retirement, the Benefit attributable to Benefit Service under the
Berkshire Plan shall in no event be less than the early and postponed retirement
benefits accrued by the





39







--------------------------------------------------------------------------------

Participant as of the date of transfer of employment under the applicable
Berkshire Plan formula in effect on that date.

          (B)     Effective January 1, 2001, an Employee of the Employer who was
a Participant in this Plan and transfers employment to Berkshire Mutual
Insurance Company may maintain his Accrued Benefits under this Plan until date
of transfer of employment or, to the extent permitted by the Berkshire Plan, may
have assets equal to the present value of such Employee's Accrued Benefit under
this Plan transferred to the Berkshire Plan in order that Benefit Service under
the Plan may be credited as Benefit Service under the Berkshire Plan.

          (C)     All Participants who terminated employment with Berkshire
Mutual Insurance Company on or after January 1, 2000, are 100 percent vested in
that portion of their Benefit derived from participation in the Berkshire Plan.

          (D)     Effective January 1, 2004, the portion of a Participant’s
Benefit that is derived from the Berkshire Plan (to the extent previously paid
out or forfeited) shall be increased by: (1) 30 percent in the case of a
Participant who terminated employment with Berkshire Mutual Insurance Company on
or after January 1, 2000, and (2) 10 percent in the case of any other
Participant.  In the case of a Participant whose Benefit derived from the
Berkshire Plan is in pay status as of January 1, 2004, such increase shall apply
only to payments made on and after January 1, 2004.

          (E)     The Berkshire Plan benefit formula shall continue to apply to
service with Berkshire Mutual Insurance Company effective for all Plan Years
commencing prior to the date of merger with this Plan.  Effective January 1,
1989, the Normal Retirement Benefit of a Participant retiring on the Normal
Retirement Date shall be monthly pension payable for life, commencing on the
Participant’s Normal Retirement Date, in an amount equal to one-twelfth (1/12)
the sum of:





40







--------------------------------------------------------------------------------

               (1)     1.00 percent of the Participant’s Final Average
Compensation multiplied by the Participant’s years of Benefit Service up to a
maximum of 35; plus

               (2)     .55 percent of that portion of the Participant’s Final
Average Compensation that is greater than the Covered Compensation Level,
multiplied by the Participant’s years of Benefit Service up to a maximum of 35
years.

          (F)     Solely for purposes of this Section 3.8, Final Average
Compensation means the average Compensation for the five (5) highest consecutive
Plan Years within the period of ten (10) completed years immediately preceding a
Participant’s Normal Retirement Date or date of actual retirement, at the
election of the Participant.  If a Participant has been employed for less than
sixty (60) months on the date of reference, the actual number of months in the
Participant’s period of employment shall be substituted for the sixty (60) month
period used in the preceding sentence, provided that Compensation in the
calendar year preceding the date a Participant first satisfies age and service
eligibility requirements in effect as of the date the Participant first becomes
eligible to participate in the Berkshire Plan shall not be included.  For
purposes of this definition, Plan Years shall be deemed to be consecutive as
long as they are not interrupted by a One-Year Service Break.

          (G)     Solely for purposes of the benefit formula described in
Section 3.8(E), Compensation means the total remuneration paid by Berkshire
Mutual Insurance Company or any affiliated employer that adopted the Berkshire
Plan, during the calendar year, plus any contributions made by Berkshire Mutual
Insurance Company or any affiliated employer that adopted the Berkshire Plan
under any salary reduction or similar arrangement to a qualified plan but
exclusive of any: (1) overtime pay or bonuses, or (2) cost to Berkshire Mutual
Insurance Company or any affiliated employer that adopted the Berkshire Plan of
fringe benefits.  Compensation for a Participant who, solely as the





41







--------------------------------------------------------------------------------

result of an approved leave of absence or disability, received remuneration from
Berkshire Mutual Insurance Company or any affiliated employer that adopted the
Berkshire Plan for a portion of, but not the entire, calendar year shall be his
last basic rate of pay, multiplied by: (1) his customary hours of employment
with Berkshire Mutual Insurance Company or any affiliated employer that adopted
the Berkshire Plan, if paid hourly; (2) 52, if paid weekly; (3) 26, if paid
bi-weekly; (4) 24, if paid semi-monthly; or (5) 12, if paid monthly, or, if
greater, his Compensation as defined in the preceding sentence.

     Notwithstanding the amounts described above for any Plan Year commencing
between January 1, 1988, and January 2, 1993, Compensation taken into account
under the foregoing provisions shall not exceed $200,000, and for any Plan Year
commencing January 1, 1994, or later shall not exceed $150,000, subject to the
family aggregation rules under Code § 401(a)(17) as set forth below, and
adjusted annually for increases in the cost of living in accordance with Code §
415(d), effective as of January 1 of the calendar year such increase is
promulgated and applicable to the Plan Year, which ends with or within such
calendar year, or such other amount as determined under Code § 401(a)(17) and
Regulations thereunder.

     Effective December 12, 1994, for purposes of this definition, a
Participant’s Compensation will include the Compensation that the Participant
would have received during a period of Qualified Military Service (or if the
amount of Compensation is not reasonably certain, the Participant’s average
earnings from the Employer for the twelve month period immediately preceding the
Participant’s period of Qualified Military Service); provided, however, that the
Participant returns to work within the period during which his right to
reemployment is protected by law.

          (H)     Postponed Retirement:  If a Participant continues in
employment with the Employer beyond his Normal Retirement Date, the provisions
of Section 3.5 of this Plan





42







--------------------------------------------------------------------------------

shall apply to him provided, however, that the actuarial adjustment of that
portion of his Benefit derived from the Berkshire Plan shall be determined in
accordance with the Actuarial Equivalent provisions that apply to the Berkshire
Plan as set forth in Table II.

          (I)     Early Retirement:  If a Participant retires prior to his
Normal Retirement Date and has a vested right to a Benefit, the Benefit payable
at Normal Retirement Date shall be the Benefit determined above with respect to
that portion of his Benefit derived from participation in the Berkshire Plan.
 If the Participant elects to commence distribution of his Benefit prior to his
Normal Retirement Date, but on or after his Early Retirement Date, the Benefit
so calculated above shall be the Actuarial Equivalent of the Benefit as of such
retirement date determined in accordance with the Actuarial Equivalent
provisions that apply to the Berkshire Plan as set forth in Table II.

     3.9     Disability Retirement Benefit.

          (A)     A Participant who incurs, prior to March 31, 2006, a “Total
Disability” as defined in Section 3.9(C) shall be entitled to a Benefit, which
shall be the Normal Retirement Benefit computed as in Section 3.1, 3.2 or 3.3
provided that in computing the Participant's Final Average Compensation, the
Participant shall be deemed to have continued working until the earlier of the
Participant’s Normal Retirement Date or March 31, 2006, at the annual salary
rate last in effect at the date of Total Disability and that the length of
Benefit Service shall continue to accrue through March 31, 2006 just as though
the Participant had worked during the period of Total Disability subject to the
maximum of 25 years of Benefit Service.

          (B)     If the Participant ceases to have a Total Disability and the
Participant again becomes an Employee within a reasonable period of time
specified by the Plan Administrator, such Employee shall resume active
participation in the Plan as of the first day on which the Employee performs an
Hour of Service. If the previously disabled Participant





43







--------------------------------------------------------------------------------

does not become an Employee within the reasonable period of time specified by
the Plan Administrator, the Participant shall be deemed to have Separated From
Service as of the date that the Participant ceased to be eligible to receive a
disability payment under the Employer’s long term disability plan and the
Participant's right to a Benefit from the Plan shall be determined under Article
IV based on the Benefit Service to the time of such Separation From Service.

          (C)     As used in this Section 3.9, Total Disability shall mean a
medically determinable physical or mental impairment of a Participant, which
qualifies the Participant for benefits under the Employer’s long term disability
plan.

          (D)      The provisions of this Section 3.9 shall not apply to
Participants whose Benefit payable from the Plan is derived solely from
participation under the Berkshire Plan.  If a Berkshire Plan Participant accrues
an additional Benefit under the terms of this Plan, then the provisions of this
Section 3.9 shall apply to that additional accrued Benefit only.

     3.10     Reemployment after Retirement.  A former Participant who has
retired may be reemployed by the Employer and during the reemployment period,
the payment of the former Participant's Benefit, if any, shall be
continued.     

     3.11     One-time Pension Increase for Certain Retirees.

          (A)     Benefits being paid under the Plan to each retiree who retired
on or before June 30, 1982 shall be increased by 1.3 percent for each full year
of retirement between: (1) the later of July 1, 1978 or the date of retirement,
and (2) June 30, 1982. The monthly increase for any such retiree shall be no
less than $5.00. The increase provided by this Section 3.11(A) shall be applied
only to the Benefit in effect on July 1, 1982 and shall not be applied on a
recurring basis.

          (B)     Effective January 1, 1988, Benefits being paid under the Plan
to each retiree who retired before January 1, 1988 shall be increased by 1.3
percent for each full year of





44







--------------------------------------------------------------------------------

retirement between: (1) the later of January 1, 1984 or the date of retirement,
and (2) January 1, 1988. The monthly increase for any such retiree shall be no
less than $5.00. The increase provided by this Section 3.11(B) shall be applied
only to the Benefit in effect on January 1, 1988 and shall not be applied on a
recurring basis.

          (C)     Effective January 1, 1993, Benefits being paid under the Plan
to each retiree who retired before January 1, 1993, shall be increased by 1.3
percent for each full year of retirement between: (1) the later of January 1,
1988 or the date of retirement, and (2) January 1, 1993.  The monthly increase
for any such retiree shall be no less than $5.00.  The increase provided by this
Section 3.11(C) shall be applied only to the Benefit in effect on January 1,
1993, and shall not be applied on a recurring basis.

          (D)     Effective January 1, 1997, Benefits being paid under the Plan
to each retiree who retired before January 1, 1997, shall be increased by 1.3
percent for each full year of retirement between: (1) the later of January 1,
1993 or the date of retirement, and (2) January 1, 1997.  The monthly increase
for any such retiree shall be no less than $5.00.  The increase provided by this
Section 3.11(D) shall be applied only to the Benefit in effect on January 1,
1997, and shall not be applied on a recurring basis.

          (E)     The provisions of this Section 3.11 pertaining to monthly
increases for retirees do not apply to Participants whose Benefit payable from
the Plan is derived solely from participation under the Berkshire Plan.  If a
Berkshire Plan Participant accrues an additional Benefit under the terms of this
Plan, then the provisions of this Section 3.11 shall apply to that additional
accrued Benefit only.

     3.12     Proof of Age.  Each Employee shall, upon request, furnish to the
Employer a birth certificate issued by the proper public authority, or other
evidence of age satisfactory to the Employer, in order to properly calculate
benefits due.








45







--------------------------------------------------------------------------------

ARTICLE IV

VESTING OF BENEFITS




     4.1     Standard Vesting Requirements.

          (A)     Except as otherwise provided in Section 4.2, the Accrued
Benefit of a Participant shall become 100 percent vested and nonforfeitable upon
the earlier of the attainment of the Normal Retirement Age or the completion of
ten (10) years of Vesting Service, provided that as of January 1, 1989, the
Accrued Benefit of a Participant who performs one Hour of Service for the
Employer after January 1, 1989 shall become nonforfeitable upon the earlier of
the attainment of the Normal Retirement Age or the completion of five (5) years
of Vesting Service.  

          (B)     Once vested under this Section 4.1, a Participant who
thereafter Separates From Service shall be entitled to a monthly pension equal
to his Accrued Benefit determined as of the date of the Participant's Separation
From Service and commencing on his Normal Retirement Date unless distributed to
the Participant under Section 4.3. Except as otherwise expressly provided
herein, nothing shall be deemed to divest a Participant during his lifetime of
his right to the nonforfeitable Benefit to which such Participant becomes
entitled under this Plan.

     4.2     Alternative Vesting Requirements.

          (A)     Each Participant who was covered by the Worcester Plan on
December 31, 1983 and who had completed five (5) or more years of Vesting
Service on January 1, 1984, but who does not perform one Hour of Service for the
Employer after December 31, 1988, shall have his vesting percentage under this
Plan determined in accordance with the following schedule:





46







--------------------------------------------------------------------------------




Years of Vesting Service

Percentage

Less than 5 years of Vesting Service

0%

5 years of Vesting Service, but less than 6

25%

6 years of Vesting Service, but less than 7

30%

7 years of Vesting Service, but less than 8

35%

8 years of Vesting Service, but less than 9

40%

9 years of Vesting Service, but less than 10

45%

10 or more years of Vesting Service

100%

Attainment of Normal Retirement Age

100%




          (B)     Each Participant who qualifies to have his vesting percentage
determined under this Section 4.2 shall become vested in accordance with that
schedule and upon the Participant’s Separation From Service, the Participant
shall be entitled, commencing on his Normal Retirement Date, to a nonforfeitable
monthly pension equal to the percentage specified in this Section 4.2 of the
Participant’s Accrued Benefit, unless distributed to the Participant under
Section 6.9.  Upon such distribution, the non-vested portion of such
Participant’s Accrued Benefit, if any, shall be immediately forfeited, and the
Participant’s years of Benefit and Vesting Service prior to this distribution
shall be disregarded for purposes of thereafter determining any right to an
Accrued Benefit and a Normal Retirement Benefit; provided, however, that if the
Participant’s right to an Accrued Benefit was not fully vested at the time of
the distribution, and if the Participant resumes employment covered under the
Plan, the Participant shall have the right to repay the entire amount of the
distribution and thereby have all prior years of Benefit and Vesting Service
attributable to such distribution reinstated, as set forth in Section 4.3(B).

     4.3     Restoration of Benefits Upon Return to Service.  If a former
Employee is reemployed after a Separation From Service, any portion of such
Employee's Accrued Benefit, which previously had been forfeited shall be
restored to the Participant's credit upon reentry into the Plan, but only under
the circumstances set below:

          (A)     The Participant's Accrued Benefit prior to the Separation From
Service shall be





47







--------------------------------------------------------------------------------

restored, subject to Sections 4.3(B) and (C) below, if the Participant has not
incurred a Full Service Break.

          (B)     If a Participant, who is less than 100 percent vested,
received a distribution of his vested Accrued Benefit under Section 6.9 upon a
Separation From Service and is subsequently reemployed, his years of Benefit
Service prior to the Separation From Service shall be disregarded unless he
repays the amount of the distribution he received plus interest determined from
the date of receipt of the distribution to the date of repayment at the rate
prescribed by Code § 411(c)(2)(C) as in effect on the repayment date.  Such
repayment may be made at any time prior to the earlier of five years after the
first date on which the Participant is reemployed, or the end of the first
period of five consecutive One-Year Service Breaks commencing after the
distribution.  A Participant who received a deemed $0 cash-out under Section 6.9
shall be deemed to repay such amount if he is rehired before incurring five
consecutive One-Year Service Breaks.

          (C)     No repayment shall be permitted upon the reemployment of a
Participant who had received an involuntary distribution of his entire Accrued
Benefit pursuant to Section 6.9.  Moreover, in such case, such Employee’s prior
years of Benefit Service shall not be restored.







ARTICLE V

DEATH BENEFITS




     5.1     Application.  The provisions of this Article, other than Section
5.7, shall apply to any Participant who is credited with at least one (1) Hour
of Service with the Employer on or after August 23, 1984, and to such other
Participants as provided in Section 5.6.

     5.2     Designated Beneficiary.  

          (A)     The designation of a beneficiary under a Joint and Survivor
Annuity shall be fixed and may not be changed on or after the date on which
benefit payments





48







--------------------------------------------------------------------------------

commence.  

          (B)     The designation of a beneficiary to receive any remainder of a
guaranteed number of payments may be made or changed until the date on which the
guaranteed period has expired.  

          (C)     Subject to the provisions of Sections 5.2(A) and (B), and to
the provisions set forth relating to the rights of Spouses to survivor benefit
payments, each Participant shall have the right at any time and from time to
time to designate or to change the previous designation of the beneficiary or
beneficiaries who shall receive Benefits, if any, after the Participant’s death.
 Such designation and change of designation shall be made in writing on a form
supplied for that purpose by the Plan Administrator and filed with the Plan
Administrator. The Beneficiary Designation filed with the Plan Administrator and
bearing the last date of execution shall be conclusive upon all persons.  No
designation, revocation or change of beneficiaries shall be valid and effective
unless and until filed with the Plan Administrator.  If any Participant shall
have failed to designate a beneficiary, or if for any reason his Beneficiary
Designation shall be ineffective, then the Participant shall be deemed to have
designated the Participant's Spouse, his issue, per stirpes, or the legal
representative of the Participant's estate as his Designated Beneficiary, with
priority in the order named.

     5.3     Qualified Pre-Retirement Survivor Annuity.

          (A)      If a Participant dies after the earliest retirement age, but
prior to retirement unless an optional form of Benefit was selected pursuant to
Section 6.2, the Participant's surviving Spouse (if any) shall receive the same
Benefit that would be payable if the Participant had retired with an immediate
Qualified Joint and Survivor Annuity on the day before the Participant's date of
death.

          (B)     If a Participant dies on or before the earliest retirement
age, the Participant's





49







--------------------------------------------------------------------------------

surviving Spouse (if any) shall receive the same Benefit that would be payable
if the Participant had:

               (1)     Separated From Service on the date of death (except that
for a Participant who Separates From Service prior to the date of death, the
date of separation shall apply),

               (2)     survived to the earliest retirement age,

               (3)     retired with an immediate Qualified Joint and Survivor
Annuity at the earliest retirement age, and

               (4)     died on the day after the earliest retirement age.

          (C)     For purposes of this Section 5.3, a surviving Spouse shall
begin to receive payments on the first day of the first month following the
earliest retirement age unless such surviving Spouse elects a later date and
shall continue until the first day of the month in which the surviving Spouse’s
death occurs; provided, however, that any benefit payable to a surviving Spouse
shall commence no later than April 1 of the calendar year following the calendar
year in which the Participant would have attained age 70-1/2.  If the surviving
Spouse elects to defer payments, the amount of the Qualified Pre-Retirement
Survivor Annuity shall be adjusted in accordance with the factors set forth in
Section 3.6 with respect to any period prior to the Participant’s Normal
Retirement Date, and shall be actuarially adjusted in accordance with the
factors set forth in Section 1.2 with respect to any period after the
Participant’s Normal Retirement Date, to reflect the delayed payment.

     5.4     Qualified Joint and Survivor Annuity.  If a Participant dies after
terminating employment and after attaining the earliest retirement date, the
Participant's surviving Spouse, if any, shall receive the Benefit payable under
a Qualified Joint and Survivor Annuity, as defined in Section 1.34.

     5.5     Benefits after Death of Contingent Annuitant(s).





50







--------------------------------------------------------------------------------

          (A)     If the Contingent Annuitant under Section 6.2(B) dies before a
retired Participant and payments have been commenced, the Contingent Annuitant
Option shall continue in effect, the monthly pension payable to the retired
Participant shall remain unchanged.  No further pension payments shall be made
upon the subsequent death of the retired Participant.  If the Contingent
Annuitant dies before the commencement date of the Participant's Benefit
payments, the election under Section 6.2(B) shall be void and shall become
inoperative.

          (B)     If a Benefit becomes payable under Section 6.2(C) and no
Designated Beneficiary survives the retired Participant, any remainder of such
pension payments shall be paid in one sum to the executor or administrator of
the estate of the individual who last received such pension payments. The single
sum payment shall be the Actuarial Equivalent of the remaining pension payments
for the period certain.

     5.6     Death Benefit Available to Former Participants.      The Spouse's
minimum death Benefit provided for in Section 5.2 shall apply only to
Participants who are credited with an Hour of Service on or after August 23,
1984. A former Participant who is not credited with an Hour of Service on or
after August 23, 1984 shall have the right to the pre-retirement survivor
annuity provided for under the terms of this Plan in effect prior to January 1,
1985 and in accordance with the provision of Section 303(3) of the Retirement
Equity Act of 1984.

     5.7     Lump Sum Incidental Death Benefit.

          (A)     Upon the death of a Participant who has completed at least ten
(10) years of Vesting Service and who retired directly from employment with the
Principal Employer on or after July 1, 1964, or after such date that the
Participant's pension plan merged with or transferred assets to this Plan, there
shall be paid to the Participant’s Designated Beneficiary the amount of $5,000.
This Lump Sum Death Benefit shall be in addition to any other death benefit
payable pursuant to this Article V.





51







--------------------------------------------------------------------------------

          (B)     If the Participant designates multiple Beneficiaries, the Lump
Sum Death Benefit shall be paid in equal shares to the Designated Beneficiaries,
unless a different proportion shall have been directed by the Participant. If
more than one Beneficiary has been designated and one or more shall have
predeceased the Participant, leaving one or more of the Designated Beneficiaries
still surviving the Participant, payment shall be made to the surviving
Beneficiary or equally to the surviving Beneficiaries.

          (C)     The Lump Sum Incidental Death Benefit described herein shall
not be payable with respect to any Participant covered under the Plan whose
Benefit is derived entirely from his participation in the Berkshire Plan.




ARTICLE VI

PAYMENT OF BENEFITS




     6.1     Normal Form of Benefit.   

          (A)     The normal form of Benefit for a Participant, without a Spouse
on the date Benefits commence, shall be an annuity for the Participant's life
with no amount payable after his death.

          (B)     The normal form of Benefit for a Participant, with a Spouse on
the date Benefits commence, shall be a Qualified Joint and Survivor Annuity,
provided that the monthly pension payable under the Qualified Joint and Survivor
Annuity shall be the Actuarial Equivalent of a monthly pension payable for the
Participant's life only.  

          (C)     Notwithstanding the foregoing, where a portion of a Benefit of
a Participant without a Spouse on the date Benefits commence derives from the
Berkshire Plan, the normal form of Benefit with respect to that portion of a
Participant’s Benefit is a ten year certain and continuous annuity.  

          (D)     For a Participant with a Spouse on the date Benefits commence,
the normal form applicable to any portion of the Participant’s Benefit that
derives from the Berkshire





52







--------------------------------------------------------------------------------

Plan shall be the Qualified Joint and Survivor Annuity, which shall be the
Actuarial Equivalent of the ten year certain and continuous annuity determined
in accordance with the actuarial factors applicable to the Berkshire Plan as set
forth in Table II.

     6.2     Optional Form of Benefit.     Subject to the limitations of Section
6.3 and in accordance with such uniform rules and regulations as may be
prescribed by the Plan Administrator, a Participant may elect no earlier than
ninety (90) days before the date of the Participant's actual retirement, and in
no event earlier than the date he receives the explanation described in Section
6.7, to receive an optional form for the payment of his Benefit, which shall be
the Actuarial Equivalent of the form of Benefit described in Section 6.1.  The
optional forms shall be:

          (A)     Single Life Annuity Option: A monthly pension solely for the
life of the Participant with no amount payable after the Participant's death.

          (B)     Contingent Annuitant Option: A monthly pension payable to the
Participant for life with 50 percent, 75 percent or 100 percent of such pension
continued upon the Participant's death to his designated Contingent Annuitant
for life.  With respect to that portion of a Participant’s Benefit that is
derived from the Berkshire Plan, only the 50 percent and 100 percent options
described above shall apply.   A Participant’s election of the Contingent
Annuitant Option will automatically be cancelled if the Participant or his
Contingent Annuitant dies before the Option becomes effective.

          (C)     Term Certain and Life Income Option:  A monthly pension
payable to the Participant for life; provided that if the Participant should die
within the ten (10) year period, which commenced with the date of his initial
pension payment, the pension payments shall continue to be payable in the same
amount to the Participant's Designated Beneficiary for the remainder of such
10-year period.

          (D)     Term Certain and Life Income Option for 15 Years:  With
respect to that portion





53







--------------------------------------------------------------------------------

of a Participant’s Benefit derived from the Berkshire Plan, a monthly pension
payable to the Participant for life; provided that if the Participant should die
within the fifteen (15) year period, which commenced with the date of his
initial pension payment, the pension payments shall continue to be payable in
the same amount to the Participant’s Designated Beneficiary for the remainder of
such 15-year period.

     6.3     Qualified Election.

          (A)     During the period beginning on the first day of the 90-day
period ending on the later of the Annuity Starting Date or the 30th day after
the Plan Administrator provides the written explanation described in Section
6.7, a Participant with a Spouse may waive the Qualified Joint and Survivor
Annuity (but not the Qualified Pre-Retirement Survivor Annuity), and elect an
optional form of benefit payment described in Section 6.2.  This waiver is not
valid unless: (1) the Spouse of the Participant consents in writing to such
election; (2) such election designates a specific non-spouse beneficiary, if any
(including any class of beneficiaries or contingent beneficiaries) and the
particular optional form of benefit, neither of which may be further modified
(except by a revocation of the waiver of the Qualified Joint and Survivor
Annuity) without subsequent consent of the Spouse (or the consent of the Spouse
expressly permits designations by the Participant without any requirement of
further consent by the Spouse); and (3) the Spouse’s consent acknowledges the
effect of such election and is witnessed by a Plan representative or a notary
public.  Notwithstanding this consent requirement, if the Participant
establishes to the satisfaction of a Plan representative that such written
consent may not be obtained because there is no Spouse or the Spouse cannot be
located, or if the Participant furnishes a court order to the Plan Administrator
establishing that the Participant is legally separated or has been abandoned
(within the meaning of local law), a waiver will be deemed a qualified election
without a Spouse’s consent.  Any consent necessary under





54







--------------------------------------------------------------------------------

this provision will be valid only with respect to the Spouse who signs the
consent, or, in the event of a deemed qualified election, the designated Spouse.
 Additionally, a revocation of a prior waiver may be made by a Participant
without the consent of the Spouse at any time before the commencement of
Benefits.  The number of revocations shall not be limited.  However, the
Spouse’s consent to a waiver shall be irrevocable.  

          (B)     An election of any optional form of pension will automatically
be cancelled if it would result in payments of less than $20 per month.  

          (C)     Any election of an optional form of Benefit may be rescinded
in writing by the Participant, provided that the rescission is received by the
Plan Administrator prior to the date on which the Participant's Benefit is to
commence.

     6.4     Timing of Distributions and Minimum Distributions Amounts.
 Effective for Plan Years beginning after December 31, 1996, but before January
1, 2003, the Mandatory Beginning Date for distribution of benefits of a
Participant is the later of the April 1 of the calendar year following the
calendar year in which the Participant either attains age 70½ or retires, except
that benefit distributions to a five percent (5%) owner must commence by April 1
of the calendar year following the calendar year in which the Participant
attains age 70½.

          (A)     Any Participant attaining age 70½ in years beginning before
January 1, 1997, and who retires on or after January 1, 1997, may elect by April
1 of the calendar year following the year in which the Participant attained age
70½ to defer distributions until the calendar year following the calendar year
in which the Participant retires.  If no such election is made, the Participant
will begin receiving distributions by April 1 of the calendar year following the
year in which the Participant attained age 70½ (or by December 31, 1997 in the
case of a Participant attaining age 70½ in 1996).





55







--------------------------------------------------------------------------------

          (B)     Any Participant attaining age 70½ in years prior to January 1,
1996 and who retires on or after January 1, 1997 may elect to stop distributions
and recommence them by April 1 of the calendar year following the year in which
the Participant retires.   There is a new Annuity Starting Date upon
recommencement.

          (C)     A Participant is treated as a five percent (5%) owner for
purposes of this section if such Participant is a five percent (5%) owner as
defined in Code § 416 at any time during the Plan Year ending with or within the
calendar year in which such owner attains age 70½.  Once distributions have
begun to a five percent (5%) owner under this Section 6.4(C), they must continue
to be distributed, even if the Participant ceases to be a five percent (5%)
owner in a subsequent year.

     6.5     Period of Distribution.

          (A)     If the distribution of a Participant's Benefit will take place
over a period of time, such distribution may only be made over one of the
following periods or combination thereof:

               (1)     the life of the Participant;

               (2)     the life of the Participant and a Beneficiary;

               (3)     a period certain not extending beyond the life expectancy
of the Participant; or

               (4)     a period certain not extending beyond the joint and last
survivor expectancy of the Participant and a Beneficiary.

          (B)     If a Participant dies after distribution of his Benefit has
commenced in accordance with a method of distribution under Section 6.5(A), the
remaining portion of such Benefit shall be distributed at least as rapidly as
such Benefit would have been distributed under such method as of the date of the
Participant’s death.





56







--------------------------------------------------------------------------------

          (C)     If a Participant dies before distribution of his Benefit has
commenced, and if any portion of the Participant’s interest is payable to (or
for the benefit of) his Designated Beneficiary, distribution may be made, in
accordance with regulations prescribed by the Secretary of the Treasury, over
the life of such Designated Beneficiary or over a period not extending beyond
the life expectancy of such Designated Beneficiary; provided that such
distribution shall commence not later than the later of:

               (1)     The end of the calendar year following the calendar year
in which the Participant dies; or

               (2)     If the Participant’s Designated Beneficiary is his
surviving Spouse, the end of the calendar year in which the Participant would
have attained age 70-1/2; provided that if the Spouse dies before Benefit
payments begin, this Section 6.5(C) shall be applied as if the Spouse were the
Participant.  For purposes of this Section 6.5(C), any amount paid to the
Participant’s child shall be treated as if paid to the surviving Spouse, if such
amount becomes payable to the surviving Spouse when the child reaches majority
(or other designated event permitted under Treasury regulations).

In any other case, the entire benefit of the Participant shall be distributed by
the end of the fifth calendar year following the date of his death.

     6.6     Inaccurate Qualified Annuitant Designation. If a Participant
designates a person other than a Spouse to receive a Qualified Joint and
Survivor Annuity, the designation of such person shall be deemed null and void.

     6.7     Explanation of Benefits.

          (A)     In case of a Qualified Joint and Survivor Annuity, the Plan
Administrator shall provide each Participant no less than 30 days and no more
than 90 days prior to the Annuity Starting Date a written explanation of:

               (1)     the terms and conditions of all forms of payment
available to the Participant





57







--------------------------------------------------------------------------------

including information explaining the Benefit amounts available under each form
of payment;

               (2)     the Participant's right to make and the effect of an
election to waive the normal form of Benefit as set forth in Section 6.1 (the
"Normal Form of Benefit");

               (3)     the rights of a Participant's Spouse with respect to such
waiver; and

               (4)     the right to make, and the effect of, a revocation of a
previous election to waive the Normal Form of Benefit;

               (5)     the relative values of the various optional forms of
benefit; and

               (6)     if the Participant has not attained Normal Retirement
Age, the Participant's right to defer commencement of his Benefit until Normal
Retirement Age.

          (B)     Notwithstanding the foregoing, the Participant's Benefit
payment date may precede or may be fewer than 30 days after the explanation
described in this Section 6.7 is provided if:

               (1)     the Participant is given notice of his right to a 30-day
period in which to consider whether to: (a) waive the Normal Form of Benefit and
elect an optional form, and (b) to the extent applicable, consent to the
distribution;

               (2)     the Participant affirmatively elects a distribution and a
form of Benefit and the Spouse, if necessary, consents to the form of benefit
elected;

               (3)     the Participant is permitted to revoke his affirmative
selection at any time prior to his Annuity Starting Date, or if later, the
expiration of a seven (7) day period beginning on the date after the explanation
described in this Section 6.7 is provided to the Participant;

               (4)     the Annuity Starting Date is after the date the Plan
Administrator intends to begin receiving benefits; and

               (5)      distribution to the Participant does not commence before
the expiration of the seven (7) day period described in Section 6.7(B)(3) above.





58







--------------------------------------------------------------------------------

     6.8     Termination of Benefits. The Plan Administrator may send a written
demand to a Participant or a Contingent Annuitant, who is entitled to receive a
Benefit from the Plan, for such person's then current address or for
satisfactory evidence of such person's continued life. If the Participant or the
Contingent Annuitant shall fail to furnish such information or evidence to the
Plan Administrator within six (6) months after the date of the demand, the Plan
Administrator shall make a reasonable effort to locate the Participant or the
Contingent Annuitant.  If no such information or evidence has been received from
the Participant or the Contingent Annuitant, that person shall be presumed to
have died on the later of the date of the last previous payment or the
Participant's Normal Retirement Date. In that event, the Plan Administrator
shall advise the Trustee to begin making payments to the appropriate Contingent
Annuitant, if any.  If the Contingent Annuitant has not been located by the Plan
Administrator in accor­dance with the preceding procedure, the Contingent
Annuitant shall be presumed to have died.

     6.9     Involuntary Distribution of Benefits.

          (A)     If a Participant terminates service, and the present value of
the Participant's vested Accrued Benefit or Qualified Joint and Survivor
Annuity, or Qualified Pre-retirement Joint and Survivor Annuity derived from
Employer contributions is not greater than $5,000, ($3,500 for Plan Years
beginning prior to January 1, 1998) the Participant or Designated Beneficiary
shall receive a distribution of the present value of the Accrued Benefit.

          (B)     Effective January 1, 2002, for any lump-sum distribution paid
under the Plan on or after January 1, 2002, the amount so determined shall be
based on the annual interest rate on 30-year Treasury securities as specified by
the Commissioner in effect for the month of November preceding the Plan Year
including the Annuity Starting Date and by using the applicable mortality table
under Code § 417(e)(3) and Treas. Reg. § 1.417(e)-1(d)(2). Notwithstanding the
foregoing, with respect to any lump-sum distribution





59







--------------------------------------------------------------------------------

paid during the period commencing January 1, 2002, and ending on December 31,
2002, in no event shall the amount payable be less than the greater of: (1) the
amount that would be payable in accordance with the preceding sentence; or (2)
the amount that would be payable by using the annual interest rate on 30-year
Treasury securities as specified by the Commissioner in effect for the month of
December preceding the Plan Year including the Annuity Starting Date and by
using the applicable mortality table under Code § 417(e)(3) and Treas. Reg.  §
1.417(e)-1(d)(2).

          (C)     Effective with respect to distributions with an Annuity
Starting Date on or after December 31, 2002, the applicable mortality table used
for purposes of satisfying the requirements of Code § 417(e) is the table
prescribed in Rev. Rul. 2001-62.

          (D)     If an involuntary distribution qualifies as an eligible
rollover distribution under Code § 402(f)(2)(A), a Participant may elect to have
such distribution paid directly to an eligible retirement plan, as defined in
Code § 401(a)(31) in a direct Trustee-to-Trustee transfer.  The Participant must
inform the Plan Administrator of the eligible retirement plan to which such
distribution is to be paid, pursuant to rules established by the Plan
Administrator.  If the present value of a Participant’s vested Accrued Benefit
at the time of termination is zero, the Participant will be deemed to have
received a single sum payment of his entire vested Accrued Benefit as of the
date of his termination.

          (E)     Effective March 28, 2005, if the Participant does not elect to
have such distribution paid directly to an eligible retirement plan specified by
the Participant in a direct rollover or to receive the distribution in cash,
then the Plan Administrator will pay the distribution in a direct rollover to an
individual retirement plan designated by the Plan Administrator. The Plan
Administrator will provide written notice to the Participant advising that the
distribution may be paid in a direct rollover to an individual retirement plan.
 For this purpose, the term “individual retirement plan” means an individual





60







--------------------------------------------------------------------------------

retirement account as defined in Code § 408(a), or an individual retirement
annuity as defined in Code § 408(b).

          (F)     For purposes of this Section 6.9, effective for distributions
on or after January 1, 1999, “eligible rollover distribution” shall mean any
distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution shall not include:

               (1)     any distribution that is one of a series of substantially
equal periodic payments made (not less frequently than annually) for the life
(or life expectancy) of the distributee or the joint lives (or joint life
expectancy) of the distributee and the distributee’s Designated Beneficiary, or
for a specified period of ten years or more;

               (2)     any distribution to the extent such distribution is
required under Code § 401(a)(9);

               (3)     the portion of any distribution that is not includible in
gross income (determined without regard to the exclusion for net unrealized
appreciation with respect to employer securities); and

               (4)     any hardship distribution described in Code §
401(k)(2)(B)(i)(IV).

     6.10     Minimum Distributions Requirements for Calendar Years Beginning
January 1, 2003.

          (A)     The provisions of this Section 6.10 will apply for purposes of
determining Required Minimum Distributions for calendar years beginning January
1, 2003.  The requirements of this Section 6.10 will take precedence over any
inconsistent provisions of the Plan.  All distributions required under this
Section 6.10 will be determined and made in accordance with the Treasury
regulations under Code § 401(a)(9).

          (B)     Notwithstanding the other provisions of this Section 6.10,
distributions may be made under a designation made before January 1, 1984, in
accordance with Section





61







--------------------------------------------------------------------------------

242(b)(2) oft the Tax Equity and Fiscal Responsibility Act (TEFRA) and the
provisions of the Plan that relate to Section 242(b)(2) of TEFRA.

          (C)     If the total amount of Required Minimum Distributions made to
a distributee for 2002 equals or exceeds the Required Minimum Distributions
determined under this Section 6.10, then no additional distributions will be
required to be made for 2002 to the distributee.  If the total amount of
Required Minimum Distributions made to a distributee for 2002 is less than the
amount determined under this Section 6.10, then Required Minimum Distributions
for 2002 will be determined so that the total amount of Required Minimum
Distributions for 2002 made to the distributee will be the amount determined
under this Section 6.10.

          (D)     The Participant’s entire interest will be distributed, or
begin to be distributed, to the Participant no later than the Participant’s
Mandatory Beginning Date.

          (E)     If the Participant dies before distributions begin, the
Participant’s entire interest will be distributed, or begin to be distributed,
no later than as follows:

               (1)     If the Participant’s surviving Spouse is the
Participant’s sole Designated Beneficiary, then distributions to the surviving
Spouse will begin by December 31 of the calendar year immediately following the
calendar year in which the Participant died, or by December 31, of the calendar
year in which the Participant would have attained age 70½, if later.

               (2)     If the Participant’s surviving Spouse is not the
Participant’s sole Designated Beneficiary, then distributions to the Designated
Beneficiary will begin by December 31 of the calendar year immediately following
the calendar year in which the Participant died.

               (3)     If there is no Designated Beneficiary as of September 30
of the year following the year of the Participant’s death, the Participant’s
entire interest will be





62







--------------------------------------------------------------------------------

distributed by December 31 of the calendar year containing the fifth anniversary
of the Participant’s death.

               (4)     If the Participant’s surviving Spouse is the
Participant’s sole Designated Beneficiary and the surviving Spouse dies after
the Participant, but before distributions to the surviving Spouse begin,
Sections 6.10(D) and (E), other than Section 6.10 (E)(1), will apply as if the
surviving Spouse were the Participant.

          (F)     For purposes of Sections 6.10(D), (E) and (L), distributions
are to begin on the Participant’s Mandatory Beginning Date (or, if Section
6.10(E)(4) applies, the date distributions are required to begin to the
surviving Spouse under Section 6.10(E)(1)).  If annuity payments irrevocably
commence to the Participant before the Participant’s Mandatory Beginning Date
(or to the Participant’s surviving Spouse before the date distributions are
required to begin to the surviving Spouse under Section 6.10(E)(1)), the date
distributions are considered to begin is the date distributions actually
commence.

          (G)     If the Participant’s interest is distributed in the form of an
annuity purchased from an insurance company or in a single sum on or before the
Mandatory Beginning Date, as of the first distribution calendar year
distributions will be made in accordance with Sections 6.10(H), (I), (J), (K),
and (L).  If the Participant’s interest is distributed in the form of an annuity
purchased from an insurance company, distributions thereunder will be made in
accordance with the requirements of Code § 401(a)(9) and the Treasury
regulations.  Any part of the Participant’s interest, which is in the form of an
individual account described in Code § 414(k) will be distributed in a manner
satisfying the requirements of Code § 401(a)(9) and the Treasury regulations
that apply to individual accounts.

          (H)     If the Participant’s interest is paid in the form of annuity
distributions, payments under the annuity will satisfy the following
requirements:

               (1)     annuity distributions will be paid in periodic payments
made at intervals not





63







--------------------------------------------------------------------------------

longer than one year;

               (2)     the distribution period will be over a life (or lives) or
over a period certain not longer than the period described in Section 6.10(K) or
(L);

               (3)     once payments have begun over a period certain, the
period certain will not be changed even if the period certain is shorter than
the maximum permitted;

               (4)     payments will either be non-increasing or increase only
as follows:

                    (a)     by an annual percentage increase that does not
exceed the annual percentage increase in a cost-of-living index that is based on
prices of all items and issued by the Bureau of Labor Statistics;

                    (b)     to the extent of the reduction in the amount of the
Participant’s payments to provide for a survivor benefit upon death, but only if
the Beneficiary whose life was being used to determine the distribution period
described in Section 6.10(K) dies or is no longer the Participant’s Beneficiary
pursuant to a Qualified Domestic Relations Order within the meaning of Code §
414(p);     

                    (c)     to provide cash refunds of Employee contributions
upon the Participant’s death; or

                    (d)  to pay increased Benefits that result from a Plan
amendment.

          (I)     If the Participant’s interest is paid in the form of an
annuity, the amount that must be distributed on or before the Participant’s
Mandatory Beginning Date (or, if the Participant dies before distributions
begin, the date distributions are required to begin under Section 6.10(E)(1) or
(2)) is the payment that is required for one payment interval.  The second
payment need not be made until the end of the next payment interval even if that
payment interval ends in the next calendar year.  Payment intervals are the
periods for which payments are received, e.g., bi-monthly, monthly,
semi-annually or annually.  All of the Participant’s Benefit accruals as of the
last day of the first distribution calendar





64







--------------------------------------------------------------------------------

year will be included in the calculation of the amount of the annuity payments
for payment intervals ending on or after the Participant’s Mandatory Beginning
Date.

          (J)     If the Participant’s interest is paid in the form of an
annuity, any additional benefits accruing to the Participant in a calendar year
after the first distribution calendar year will be distributed beginning with
the first payment interval ending in the calendar year immediately following the
calendar year in which such amount accrues.

          (K)     If the Participant’s interest is being distributed in the form
of a Contingent Annuity Option under Section 6.2(B), annuity payments to be made
on or after the Participant’s Mandatory Beginning Date to the Contingent
Annuitant after the Participant’s death must not at any time exceed the
applicable percentage of the annuity payment for such period that would have
been payable to the Participant using the table set forth in Treas. Reg. §
1.401(a)(9)-6T, Q&A-2.  

          (L)     If the Participant dies before the date distribution of his
interest begins and there is a Designated Beneficiary, the Participant’s entire
interest will be distributed, beginning no later than the time described in
Section 6.10(E)(1) or (2), over the life of the Designated Beneficiary or over a
period certain not exceeding the life expectancy of the Designated Beneficiary.
 If the Annuity Starting Date is before the first distribution calendar year,
the life expectancy of the Designated Beneficiary determined using the
Beneficiary’s age as of the Beneficiary’s birthday in the calendar year
immediately following the calendar year of the Participant’s death; or if the
Annuity Starting Date is before the first distribution calendar year, the life
expectancy of the Designated Beneficiary determined using the Beneficiary’s age
as of the Beneficiary’s birthday in the calendar year that contains the Annuity
Starting Date.

          (M)     For the purposes of this Section 6.10, the following
definitions shall apply:

               (1)     Designated Beneficiary.  The individual who is designated
as the beneficiary





65







--------------------------------------------------------------------------------

under Section 5.2 of the Plan and is the Designated Beneficiary under Code §
401(a)(9) and Treas. Reg. § 1.401(a)(9)-1.

               (2)     Distribution Calendar Year.  For Minimum Required
Distributions beginning before the Participant’s death, the first Distribution
Calendar Year is the calendar year immediately preceding the calendar year,
which contains the Participant’s Mandatory Beginning Date.  For distributions
beginning after the Participant’s death, the first Distribution Calendar Year is
the calendar year in which distributions are required to begin pursuant to
Section 6.10(E).

               (3)     Life Expectancy.  Life expectancy as computed by use of
the Single Life Table in Treas. Reg. § 1.401(a)(9)-9.

               (4)     Mandatory Beginning Date.  The date specified in Section
6.4 of the Plan.

     6.11     Retroactive Annuity Starting Date.       

          (A)     Notwithstanding the requirements of Sections  6.2  and 6.3, a
Participant may elect an Annuity Starting Date, which is on or before the date
the explanation described in Section 6.7 is provided to the Participant (a
"Retroactive Annuity Starting Date"), provided that:

               (1)     The requirements of Treas. Reg. § 1.417(e)-1(b)(3)(iv)
and (v) or any successor thereto are satisfied; and

               (2)     The Retroactive Annuity Starting Date is the later of:
(a) the Participant's Normal Retirement Date, or (b) the first day of the month
coinciding with or next following the date of the Participant's termination of
employment. 

          (B)     Notwithstanding Section 6.3, if the Participant's Spouse as of
a Retroactive Annuity Starting Date is not the Participant's Spouse as of the
date distributions actually commence, that former Spouse is not required to
consent to the Participant's waiver of





66







--------------------------------------------------------------------------------

the Qualified Joint and Survivor Annuity, unless otherwise provided under a
Qualified Domestic Relations Order.  (However, the consent of the Participant's
Spouse as of the actual commencement date may be required under Treas. Reg. §
1.417(e)-1(b)(3)(v), even if the Benefit is payable in the form of a Qualified
Joint and Survivor Annuity.)

          (C)     If a Retroactive Annuity Starting Date is elected under this
Section 6.11, then the date distributions actually commence shall be substituted
for the Annuity Starting Date for purposes of the timing requirements of
Sections 6.2, 6.3, and 6.4 for the Participant's waiver notice and election of
an optional form of payment and the provision of the explanation to the
Participant.




ARTICLE VII

LIMITATION OF BENEFITS AND CONTRIBUTIONS

     7.1     Limitation on Benefits.

          (A)     Maximum Pension Benefit.  Notwithstanding any other provision
of the Plan, the Annual Benefit to which a Participant is entitled at any time
under the Plan shall not, during a Limitation Year, exceed the lesser of:

               (1)     The Defined Benefit Dollar Limitation for such Limitation
Year; or

               (2)     100 percent of the Participant’s average Compensation for
the three consecutive calendar years during which he both participated in the
Plan and received his greatest aggregate Compensation from the Employer.  

Benefit increases resulting from the increase in the limitations of Code §
415(b) will be provided to all Participants who have an Hour of Service on or
after the first day of the first Limitation Year ending after December 31, 2001.

          (B)     Adjustment for Early Retirement.  Effective for Limitation
Years ending after December 31, 2001, if the Benefit of a Participant begins
prior to age 62, the   applicable





67







--------------------------------------------------------------------------------

to the Participant at such earlier age is an Annual Benefit payable in the form
of a straight life annuity beginning at the earlier age that is the Actuarial
Equivalent of the Defined Benefit Dollar Limitation applicable to the
Participant at age 62 (adjusted under (A) above, if required).  The Defined
Benefit Dollar Limitation applicable prior to age 62 is determined as the lesser
of: (1) the Actuarial Equivalent (at such age) of the Defined Benefit Dollar
Limitation computed using the interest rate and mortality table (or other
tabular factor) specified in the Plan, and (2) the Actuarial Equivalent (at such
age) of the Defined Benefit Dollar Limitation computed using a five percent (5%)
interest rate and the applicable mortality table as defined in Section 7.3(C).
Any decrease in the Defined Benefit Dollar Limitation determined in accordance
with this Section 7.1(B) shall not reflect a mortality decrement to the extent
Benefits are not forfeited upon the death of the Participant.  To the extent
that any Benefits are forfeited upon death, the full mortality decrement shall
be taken into account.

          (C)     Adjustment for Deferred Retirement.  Effective for the
Limitation Years ending after December 31, 2001, if the Benefit of a Participant
begins after the Participant attains age 65, the Defined Benefit Dollar
Limitation applicable to the Participant at the later age is the Annual Benefit
payable in the form of a straight life annuity beginning at the later age that
is Actuarially Equivalent to the Defined Benefit Dollar Limitation applicable to
the Participant at age 65 (adjusted under Section 7.1(A) above, if required).
 The Actuarial Equivalent of the Defined Benefit Dollar Limitation applicable
after age 65 is determined as the lesser of: (1) the Actuarial Equivalent (at
such age) of the Defined Benefit Dollar Limitation computed using the interest
rate and mortality table (or other tabular factor) specified in the Plan, and
(2) the Actuarial Equivalent (at such age) of the Defined Benefit Dollar
Limitation computed using a five  percent (5%) interest rate assumption and the
applicable mortality table as defined in Section 7.3(C). For these





68







--------------------------------------------------------------------------------

purposes, mortality between age 65 and the age at which Benefits commence shall
be ignored.

          (D)     Total Annual Pension Not in Excess of $10,000.  The limitation
in Section 7.1(A) shall not be applicable with respect to a Participant if the
Benefit payable with respect to the Participant under the Plan and all other
defined benefit plans of the Employer do not, in the aggregate, exceed $10,000
for the Limitation Year or for any prior Limitation Year, provided that the
Employer has not at any time maintained a defined contribution plan in which the
Participant participated.

          (E)     Adjustment of Limitation for Vesting Service or Participation.

               (1)     Vesting Service Fraction:  If a Benefit is payable to a
Par­tici­pant who has fewer than 10 Years of Vest­ing Service when the Benefit
begins, the Participant’s Annual Benefit shall not exceed the Defined Benefit
Dollar Limitation as adjusted by multiplying such amount by a fraction known as
the “Vest­ing Service Frac­tion.”  The numerator of the Vesting Service Fraction
is the Participant’s years (or part thereof) of Vesting Service, and the
denominator of which is ten.

               (2)     Participation Fraction:  If a Benefit is payable to a
Partici­pant who has fewer than 10 years of participation in the Plan when
the Bene­fit begins, the limitations set forth in Section 7.1(A)(2) and 7.1(D)
shall be adjusted by multiplying such amounts by a fraction known as the
“Participation Fraction.”  The numerator of the Participation Fraction is the
Participant’s years of participation (or part thereof), and the denominator of
which is ten.  To the extent provided in regu­la­tions, this Section 7.1(E)(2)
shall apply sepa­rately with respect to each change in the benefit structure of
the Plan.

               (3)     Limitations on Reductions.  In no event shall Section
7.1(E)(1) and (2) reduce the limitations set forth in Section 7.1(A) and (D) to
an amount less than one-tenth of the applicable limitation (as determined
without regard to this Section 7.1(E)).





69







--------------------------------------------------------------------------------

               (4)     Application to Changes in Benefit Structure.  To the
extent required by the Secretary of the Treasury, this Section 7.1(E) shall be
applied separately with respect to each change in the Benefit structure of the
Plan.

          (F)     Preservation of Current Accrued Benefit as of December 31,
1986.  If the Current Accrued Benefit of an individual who was a Participant in
the Plan or in another plan of an Employer as of the first day of the Limitation
Year beginning January 1, 1987, exceeds the benefit limitations under Code §
415(b) (as modified by Section 7.1(B) and (C)), then, for purposes of Code §§
415(b) and (e), the Defined Benefit Dollar Limitation with respect to such
individual shall be equal to such Current Accrued Benefit.

     7.2     Defined Contribution Plan Limitation.  In any case in which an
individual has at any time participated in this Plan (or in another pension plan
of the Employer) and has also participated in any defined contribution plan
qualified under Code § 401(a) maintained by the Employer, the sum of the Defined
Benefit Plan Fraction and the Defined Contribution Plan Fraction with respect to
that Participant for any Limitation Year shall not exceed 1.0.  If the sum of
the Defined Benefit Plan Fraction and the Defined Contribution Plan Fraction
with respect to any Participant for any Limitation Year would otherwise exceed
1.0, the Annual Benefit payable under this Plan shall be reduced to the extent
necessary to comply with such 1.0 limit.  Notwithstanding the foregoing, this
Section 7.2 shall not apply to any Participant whose Annuity Starting Date is
after December 31, 1999, with respect to Limitation Years beginning after
December 31, 1999.

     7.3     Definitions for Purposes of Sections 7.1 and 7.2.  The following
definitions shall apply for purposes of Sections 7.1 and 7.2:

          (A)     “Annual Benefit” shall mean the Benefit payable annually under
this Plan in the form of a straight life annuity, within the meaning of Code §
415(b)(2).  Except as provided herein, a Participant’s Benefit under the Plan
shall, for purposes of applying the





70







--------------------------------------------------------------------------------

limitations of Sections 7.1 and 7.2, be adjusted to a straight life annuity
beginning at the same age, which is the Actuarial Equivalent of such Benefit.
 The adjustment provided for in the preceding sentence shall be made in such
manner as the Secretary of the Treasury may prescribe.  Prior to January 1,
1996, the equivalent Annual Benefit shall be the greater of the equivalent
Annual Benefit computed using the interest rate and mortality table specified in
the Plan for Actuarial Equivalence for the particular form of benefit payable,
and the equivalent Annual Benefit computed using a five percent (5%) interest
rate assumption and the mortality table specified in the Plan for Actuarial
Equivalence.  Effective January 1, 1996, the equivalent Annual Benefit shall be
the greater of the equivalent Annual Benefit computed using the interest rate
and mortality table specified in the Plan for Actuarial Equivalence for the
particular form of benefit payable, and the equivalent Annual Benefit computed
using a five percent (5%) interest rate assumption and the Applicable Mortality
Table; provided that, for purposes of adjusting any form of benefit subject to
Code § 417(e)(3), the Applicable Interest Rate shall be substituted for five
percent (5%).  For purposes of making the foregoing adjustment to a straight
life annuity, there shall not be taken into account the value of a Qualified
Joint and Survivor Annuity provided under the Plan to the extent that such value
exceeds the sum of (1) the value of a straight life annuity beginning on the
same date and (2) the value of any post-retirement death benefits, would be
payable even if the annuity were not in the form of a Joint and Survivor
Annuity.  (If a Participant receives his Benefit in any form other than a
straight life annuity, and if the Participant’s Annual Benefit is reduced under
Section 7.1 or 7.2, the Participant’s Benefit payable in such other form shall
be the Actuarial Equivalent of the Participant’s Annual Benefit as so reduced,
determined using the same assumptions specified above.)

          (B)     “Applicable Interest Rate” shall mean, under Code § 417(e)(3),
the 30-year





71







--------------------------------------------------------------------------------

Treasury Rate, as specified by the Commissioner of Internal Revenue, for (1)
prior to January 1, 2002, the month of December preceding the beginning of the
Plan Year, which contains the date of determination, and (2) on and after
January 1, 2002, the month of November preceding the beginning of the Plan Year,
which contains the date of determination.

          (C)     “Applicable Mortality Table” shall mean, for determinations
made on or after January 1, 2003 under Code § 417(e)(3), the table described in
Rev. Rul. 2001-62, or any successor table prescribed by the Commissioner of
Internal Revenue in revenue rulings, notices, or other published guidance.

          (D)     “Current Accrued Benefit” shall mean a Participant’s Accrued
Benefit under the Plan (or another pension plan of the Employer), determined as
if the Participant had Separated From Service as of the close of the last
Limitation Year beginning before January 1, 1987, when expressed as an Annual
Benefit within the meaning of Code § 415(b)(2).  In determining the amount of a
Participant’s Current Accrued Benefit, the following shall be disregarded: (1)
any change in the terms and conditions of the Plan after May 5, 1986; and (2)
any cost-of-living adjustment occurring after May 5, 1986.

          (E)     “Defined Benefit Dollar Limitation” shall mean, effective for
Limitation Years ending after December 31, 2001, $160,000, as adjusted,
effective January 1 of each year, under Code § 415(d) in such manner as the
Secretary shall prescribe, and payable in the form of a straight life annuity.
 A limitation as adjusted under Code § 415(d) shall apply to Limitation Years
ending with or within the calendar year for which the adjustment applies.

          (F)     “Defined Benefit Plan Fraction” shall mean, for any Limitation
Year, a fraction, the numerator of which is the projected Annual Benefit of the
Participant under this Plan (determined as of the end of the Limitation Year),
and the denominator of which is the lesser of:





72







--------------------------------------------------------------------------------

               (1)     The product of 1.25, multiplied by the Defined Benefit
Dollar Limitation in effect for such Limitation Year; or

              (2)     The product of 1.4, multiplied by the amount that may be
taken into account under Section 7.1(A)(ii) with respect to such Participant for
such Limitation Year.

     For purposes of this Section 7.3(F), a Participant’s projected Annual
Benefit shall be calculated under the Plan on the assumptions that he remains in
the service of the Employer until his Normal Retirement Age (or his current age,
if that is later), that his Compensation continues at the same rate as in the
Limitation Year the projection is being made, and that all other factors used to
determine Benefits under the Plan remain the same as in the Limitation Year the
projection is being made.  If a Participant’s projected number of years of
Benefit Service at his Normal Retirement Age is less than ten, the denominator
of the Defined Benefit Plan Fraction shall be adjusted by multiplying such
denominator by a fraction, the numerator of which is such projected number of
years of Benefit Service and the denominator of which is ten.

          (G)     “Defined Contribution Dollar Limitation” shall mean the
limitation set forth in Code § 415(c)(1)(A) (i.e., $30,000 multiplied by the
applicable cost-of-living adjustment factor prescribed under Code § 415(d)).

          (H)     “Defined Contribution Plan Fraction” shall mean, for any
Limitation Year, a fraction, the numerator of which is the sum of the annual
additions to the Participant’s account under any defined contribution plan
maintained by an Employer for such Limitation Year and for all prior Limitation
Years, and the denominator of which is the sum of the lesser of the following
amounts, determined for such Limitation Year and for any prior year of
employment with the Employer:

               (1)     The product of 1.25, multiplied by the Defined
Contribution Dollar Limitation in effect for such Year; or





73







--------------------------------------------------------------------------------

               (2)     35 percent of the Participant’s Compensation for such
Year.

For purposes of computing the Defined Contribution Plan Fraction, “annual
addition” shall mean the amount allocated to a Participant’s account during the
Limitation Year as a result of:

                    (a)     Employer contributions (other than excess deferrals
distributed in accordance with Treas. Reg. §§ 1.402(g)-l(e)(2) or (3));

                    (b)     Employee contributions;

                    (c)     Forfeitures; and

                    (d)     Amounts described in Code §§ 415(l)(1) and
419A(d)(2).

                    The annual addition for any Limitation Year beginning before
January 1, 1987, shall not be recomputed to treat all employee contributions as
an annual addition.

          (I)     “Limitation Year” shall mean the calendar year.

     7.4     Aggregation Rules .  For purposes of applying the limitations of
Sections 7.1 and 7.2 applicable to a Participant for a particular Limitation
Year, all tax-qualified defined benefit plans ever maintained by an Employer
shall be treated as one defined benefit plan; and all tax-qualified defined
contribution plans ever maintained by an Employer shall be treated as one
defined contribution plan.

     7.5     Transition Rule.  

          (A)     The provisions set forth in this Article VII, which are
required by Code § 415(b)(2)(E) as amended by the Retirement Protection Act of
1994, the Small Business Job Protection Act of 1996, and the Taxpayer Relief Act
of 1997 (collectively, “GATT”) shall apply to Benefits accruing on and after
January 1, 1996, but shall not apply to Benefits accrued before January 1, 1996
(determined for each possible Annuity Starting Date and optional form of
benefit) (“Old-Law Benefits”).  After December 31, 1995, the limitations of this
Article VII, as amended to comply with GATT, shall apply to a





74







--------------------------------------------------------------------------------

Participant’s total Accrued Benefit, provided that, in any event, the
Participant shall receive no less than his Old-Law Benefits, limited to the
extent required under of Rev. Rul. 98-1, Q&A-15, in accordance with Rev. Rul.
98-1, of Q&A-14, Method 2.  The Participant’s Old-Law Benefits shall not be
increased after January 1, 1996.  

          (B)     For purposes of the Section 7.5(A), determinations with
respect to a Participant’s Old-Law Benefits prior to January 1, 1996, shall be
based on the relevant provisions of the Plan as in effect on December 7, 1994.
 Determinations with respect to a Participant’s Old-Law Benefits on or after
January 1, 1996, shall take into account the provisions of this Article VII as
amended.




ARTICLE VIII

FUNDING OF BENEFITS




     8.1     Employer Contributions.

          (A)     For the purpose of providing the Benefits required by the
Plan, the Employer shall pay over contributions to the Trustees from time to
time in such amounts as the Plan Administrator shall determine to be necessary
to fund the payment of Benefits.  Such contributions shall be deposited in the
Trust Fund.  The Trust for the Plan shall be funded in accordance with the
funding policy and method determined by the Plan Administrator in conjunction
with an Enrolled Actuary. The established funding policy and method shall be
reviewed at least annually by the Plan Administrator.

          (B)     If in accordance with Article IV all or any portion of a
Participant's Accrued Benefit is forfeited, such forfeiture shall not be used to
increase Benefits.

     8.2     Amount and Timing of Employer Contributions.

          (A)     The Employer shall contribute to the Plan such amounts as are
deemed necessary by an Enrolled Actuary to fund the Benefits provided by the
Plan on an acceptable basis in accordance with the minimum funding requirements
of Code § 412. Any





75







--------------------------------------------------------------------------------

actuarial gains arising from actual experience under the Plan will be used to
reduce future Employer contributions and will not be used to increase any
Benefits payable under the Plan.

          (B)     Except for the payments necessary to satisfy the minimum
funding standards of Code § 412, the Employer shall have no liability for
payments under the Plan or for the expenses incurred in connection with the
operation of the Plan.  Persons entitled to such payments shall look entirely to
the assets of the Plan. All Benefits payable under the Plan shall be paid or
provided for either from the Plan or from the Pension Benefit Guaranty
Corporation and the Employer assumes no liability or responsibility therefore.
The Employer shall be under no obligation to make any contributions under the
Plan after the Plan has been terminated, whether or not the Benefits accrued
prior to the date of such termination have been fully funded.

          (C)     The Employer shall not be required to make, but may make for
any year, any contributions to the Plan in any amount, which is greater than the
amount specified in Section 8.2(A) above. The timing of all contributions shall
be entirely discretionary with the Employer to the extent permitted by the Code.

     8.3     Refund of Employer Contributions.

          (A)     Once a contribution is made to the Plan by the Employer on
behalf of the Participants, it is not refundable to the Employer unless the
contribution:

               (1)      was made in error as a result of a mistake of fact;

               (2)      was conditioned upon a favorable ruling from the
Internal Revenue Service that the Plan will continue to qualify under Code §
401(a) and such a ruling is not received; or

               (3)      was conditioned upon the contribution being allowed as a
deduction for federal income tax purposes and such deduction is disallowed.





76







--------------------------------------------------------------------------------

          (B)     Any permissible refund under Section 8.3(A)(1) above, must be
made within one year from the date the contribution was made to the Plan and any
refund under Sections 8.3(A)(2) and (A)(3), above, must be made within one year
from the date of the unfavorable ruling as to tax qualification or the
disallowance of the tax deduction, whichever is applicable.

     8.4     Participant Contributions. No contributions shall be required of or
be permitted by the Participants.




ARTICLE IX

ADMINISTRATION




     9.1     Plan Administrator.

          (A)      The Principal Employer shall serve as Plan Administrator.
 However, the Principal Employer's Board of Directors in its discretion may
designate one or more Employees to serve as Plan Administrator.  Such Employees,
shall be known as the Pension Committee.

          (B)  Any Plan Administrator, appointed by the Principal Employer, by
accepting appointment as such, shall be a Named Fiduciary and agrees to act in
accordance with the express terms and conditions herein stated, and in
accordance with all applicable laws and regulations.  When two or more persons
serve as Plan Administrator, they are specifically authorized, by a written
agreement between or among themselves, to allocate specific responsibilities,
obligations, or duties between or among themselves.  An original copy of such
written agreement is to be retained with the other documents pertaining to this
Plan.  No fee or Compensation shall be paid to any Employee who serves as Plan
Administrator.

          (C)     Any Plan Administrator appointed by the Principal Employer may
resign at any time by delivering to the Principal Employer a written notice of
resignation, to take effect at a date specified therein, which shall not be less
than thirty (30) days after the delivery thereof,





77







--------------------------------------------------------------------------------

unless such notice shall be waived by the Principal Employer.

          (D)     Any Plan Administrator appointed by the Principal Employer may
be removed with or without cause by the Principal Employer by delivery of a
written notice of removal, to take effect at a date specified therein, which
shall be not less than thirty (30) days after delivery thereof, unless such
notice shall be waived by the Plan Administrator.

          (E)     The Principal Employer, upon receipt of, or upon giving notice
of, the resignation or removal of a Plan Adminis­trator, shall promptly
designate a successor Plan Administrator who must signify acceptance of this
position in writing. In the event no successor is appointed, the remaining Plan
Administrator, if any, shall continue to serve; however, if there is no such
remaining person or persons, then the Principal Employer will function as the
Plan Administrator until a new Plan Administrator has been appointed and has
accepted such appointment.

     9.2     Actions of Plan Administrator.  In the event that more than one
person serves as Plan Administrator, any action, which this Plan authorizes or
requires any Plan Administrator appointed by the Principal Employer to do and
which has not been allocated to a specific person may be done by a majority of
such persons, and the action of such majority expressed from time to time by
vote at a meeting or by a signed writing without a meeting shall have the same
effect for all purposes as if assented to by all of such persons.

     9.3     Administrators.  The Plan Administrator may designate committees or
individuals to perform the administrative functions required of it. The
individuals or the members of any committee, herein together called
"Administrators", may but need not be Participants or Employees.

     9.4     Expenses of Plan Administrator. Any expenses incurred by the Plan
Administrator or any Administrators shall be considered a cost of the Plan and
shall be paid in accordance with the provi­sions of Section 13.4.





78







--------------------------------------------------------------------------------

     9.5     Administrators' Status.  The Plan Administrator shall notify the
Trustees of the names of any Administrators. The Trustees may conclusively
assume that the persons or entities named are continuing to act in that capacity
until the Plan Admin­istrator notifies the Trustees to the contrary.

     9.6     Duties of Plan Administrator.

          (A)     The Plan Administrator shall have all powers necessary to
administer the Plan in accordance with its terms and applicable law, and shall
also have discretionary authority to determine eligibility for participation or
benefits and to con­strue the terms of the Plan.  Any construction,
inter­pretation, or application of the Plan by the Plan Administrator shall be
final, con­clusive, and binding on all persons.

          (B)     In addition to its duties as elsewhere set forth in the Plan,
the Plan Administrator shall have the following rights, powers, and duties,
which it may delegate to any of the Administrators:

               (1)     to construe the terms of the Plan, correct defects,
supply omissions and reconcile inconsistencies to the extent necessary to
effectuate the Plan;

               (2)     to create forms and to prepare and enforce such rules,
regulations, and procedures, as shall be necessary for the efficient
administration of the Plan;

               (3)     to determine when Employees become eligible to
participate in the Plan and when they become eligible for Benefits and to
certify to the Trustees the names of such eligible Employees and of Participants
who have terminated their employment as well as such other information as the
Trustees may request;          

               (4)     to examine and approve or disapprove periodic accountings
rendered by the Trustees, and in the event of a disagreement respecting an
accounting, to take the necessary steps to ensure the correction thereof,
including the right to compromise any differences with the Trustees;





79







--------------------------------------------------------------------------------

               (5)     to determine and pay the annual premiums due to the
Pension Benefit Guaranty Corporation, and to give such Corporation notices or
other information as may be required to be given;

               (6)     to keep records containing all relevant data pertaining
to and necessary for the administration of the Plan. Any information supplied by
a Participant shall be presumed to be correct and the Plan Administrator shall
incur no liability if it acts upon such information unless it knows or should
have known that such information was incorrect;

               (7)     to provide the Participants and Beneficiaries who become
entitled to Benefits with a written explanation of the tax consequences of
receiving a distribution from the Plan to the extent required by Code § 402(f);

               (8)     to adopt and implement procedures for determining the
qualified status of domestic relations orders;

               (9)     to make all governmental filings required of it; and

               (10)     in all instances in which the Plan Administrator is
granted authority or discretion, which shall affect the Participants' Benefits,
rights or privileges, to exercise such authority or discretion uniformly so that
all Participants similarly situated shall be similarly treated,

     It is expressly intended that in any action at law or equity involving this
Plan, the Court should defer to the decision of the Plan Administrator.

     9.7     Trustees' Duties and Investment Authority.  The Trustees shall have
the sole responsibility for the administration of the Trust and the management
of the assets (including the voting on corporate actions by securities holders)
held under the Trust as set forth in the Trust Agreement; provided however, that
the Trustees are subject to the direction of the Principal Employer, which is a
Named Fiduciary, as to control and management of the Plan assets, and further
provided that the Employer may appoint investment managers, as





80







--------------------------------------------------------------------------------

defined in ERISA § 3(35), to direct the Trustees with respect to the Plan assets
in the custody of the Trustees.

     9.8     Principal Employer's Responsibilities.

          (A)     The Principal Employer, as Plan Sponsor, has the authority to
create, amend, suspend and terminate this Plan and to make contributions hereto.
 In addition, the Principal Employer shall serve as a Named Fiduciary having the
following (and only the following) authority and responsibility:

               (1)     to establish and communicate to the Trustees and to other
Named Fiduciaries funding policy and method for the Plan;

               (2)     to serve as or appoint a Plan Administrator

and to monitor its performance;

               (3)     to communicate such information to the Trustees

and other Named Fiduciaries as each needs for the proper performance of its
duties; and

               (4)      to provide channels and mechanisms through which the
Plan Administrator and Trustees can communicate with Participants and
beneficiaries.

          (B)     All appointees of the Principal Employer shall serve at the
pleasure of the Principal Employer and shall be subject to discharge or
dismissal and/or to replacement by the Principal Employer.  In addition, the
Principal Employer shall perform such duties as are imposed by law or by
regulation and shall serve as Plan Administrator in the absence of the
appointment of another party as Plan Administrator.

     9.9     Limitation of Responsibilities.  No Named Fiduciary shall have
authority or responsibility to deal with matters other than as allocated to it
under this Plan or by operation of law.  Except as required as a matter of law,
no Named Fiduciary shall be liable for any breach of fiduciary responsibility or
obligation by another fiduciary (including other Named Fiduciaries) if the
responsibility or authority for the act or omission deemed to be a breach





81







--------------------------------------------------------------------------------

was not within the scope of the said Named Fiduciary's authority or allocated
responsibility.

     9.10     Allocation of Responsibilities.  Each Named Fiduciary shall have
the right to designate other persons to carry out its fiduciary responsibilities
(other than with respect to the manage­ment or control of the assets of the
Plan).  Each such designation shall be in writing, shall indicate the
responsibility being assigned and shall be signed by both the Named Fiduciary
making the designa­tion and the person accepting the designation.  The Named
Fiduciary making the designation shall also periodically review the performance
of the person who is carrying out the fiduciary responsibility. The Named
Fiduciary shall rescind any designation if it determines that such performance
is unsatisfactory. To the extent that the Named Fiduciaries do not exercise
their right to designate others to carry out their fiduciary responsibilities,
they shall remain as set forth in this Plan.

     9.11     No Joint Responsibilities. Any fiduciary responsibility, which a
person has been designated to perform, is intended to be the responsibility of
the designated fiduciary and not a joint fiduc­iary.  Moreover, a person acting
upon the directions of, or in accordance with decisions made by a fiduciary
shall not be deemed to have assumed joint responsibility for such directions or
decisions, which on their face are proper under applicable law and which are
given or made within the scope of the fiduciary's responsibilities.

     9.12     Indemnification.  Unless resulting from the willful misconduct or
lack of good faith of a person who is an Employee and who is acting in a
fiduciary capacity and to the extent not insured against by any insurance
company pursuant to the provisions of any applicable insurance policy, the
Principal Employer shall indemnify and hold harmless such person from, against,
for and in respect of any and all damages, judgments, losses, obligations,
liabilities, liens, fines, deficiencies, costs and expenses, including without
limitation, reasonable attorney's fees and other costs and expenses incident to
any suit, action, investigation, claim or proceeding suffered, sustained,
incurred or required to be paid by





82







--------------------------------------------------------------------------------

such person in connection with the exercise of his responsibilities under the
Plan.

     9.13     Multiple Fiduciary Capacities.  Any person or group of persons may
serve in more than one fiduciary capacity with respect to the Plan.

     9.14     Professional Assistance.  The Plan Administrator and the
Administrators shall have the right to employ clerical help, con­sulting,
investment, actuarial, accounting, legal, medical and other professional
assistance and may rely upon the written opinions and certifications of any such
person, provided that such person has been prudently selected.

     9.15     Service of Process. The Plan Administrator shall be the designated
agent for the service of legal process with respect to any matter concerning the
Plan.

     9.16     Benefit Application Procedure. When a Participant or Beneficiary
(the "Claimant") becomes eligible to receive a Benefit, or notifies the Plan
Administrator of his claim for a Benefit, the Plan Administrator shall supply an
appropriate Benefit application form. Upon submission of a completed and
executed application form, the Plan Administrator shall either approve or deny
the claim for a Benefit, and shall designate the date of the Participant's
retirement, death, or Separation From Service. The Plan Administrator shall
advise the Claimant thereof, in writing, within ninety (90) days of the date on
which the Benefit claim was submitted.

     9.17     Review Procedure.

          (A)     In the event that any claim for a Benefit is wholly or
partially denied, written notice of such denial shall be provided to the
Claimant, setting forth, in a manner calcu­lated to be understood by the
Claimant, the following:

               (1)     the specific reason for the denial;

               (2)     a specific reference to the pertinent Plan provisions on
which the denial is based;

               (3)     a description of any additional material or information
necessary for the





83







--------------------------------------------------------------------------------

Claimant to perfect the claim and an explanation of why such material or
information is necessary; and

               (4)     an explanation of the Plan's claim review procedure and
the time limits applicable to such procedure, including a statement of the
Claimant's right to bring a civil action under ERISA § 502(a) following an
adverse benefit determination on appeal.

          (B)     The Claimant may appeal the denial of the claim to the Plan
Administrator for a full and fair review.  A request for such review shall be
made in writing to the Plan Adminis­trator within sixty (60) days after receipt
by the Claimant of written notification of the denial. As part of this review
procedure, the Claimant or a duly authorized representative of the Claimant may
review any pertinent documents and may submit issues and comments in writing to
the Plan Administrator. The Claimant or the Claimant's authorized representative
may examine the Plan and obtain, upon request and without charge, copies of all
information relevant to the Claimant's appeal.  The Plan Administrator, in its
sole discretion, may determine to hold a hearing if it deems such hearing to be
necessary in order to provide a full and fair review of the claim denial. If
such a hearing is held, the Claimant may appear in person or by a duly
authorized representative.

          (C)     Except as hereinafter provided, the Plan Admin­istrator shall
render its decision within sixty (60) days after receipt of the request for
review.  If there are special circumstances, such as the need to hold a hearing,
requiring an extension of time for processing, a decision shall be rendered
within 120 days after receipt of the request for review, in which event the Plan
Administrator shall prior to the end of the original sixty (60) day period
notify the Claimant of the extension.  The Plan Administrator's decision shall
be in writing and shall include specific references to the Plan provisions on
which the decision is based as well as the specific reasons for the decision,
written in a manner calculated to be understood by the Claimant.  Unless a court
of competent jurisdiction determines otherwise,





84







--------------------------------------------------------------------------------

the Plan Administrator's final determination with respect to any claim for a
Benefit shall be binding and conclusive upon all parties.  It is expressly
intended that in any action at law or in equity involving the Plan, the Court
should defer to the decision of the Plan Administrator.




ARTICLE X

AMENDMENT




     10.1     Right to Amend.

          (A)     Subject to the requirements of Sections 10.2 and 13.3, or as
otherwise limited by the Code or ERISA, the Principal Employer shall have the
right to amend this Plan at any time.  The Plan shall be deemed amended if the
Board of Directors of the Principal Employer adopts a resolution amending the
Plan, pursuant to the By-laws of the Principal Employer.  Any amendment may be
made retroactively in order to qualify the Plan under the applicable provisions
of the Code, ERISA, and the regulations thereunder; provided that any such
amendment must have been effective for all purposes and for the entire period
during which the Plan failed to be qualified.  Each amendment adopted by the
Principal Employer shall be deemed to be adopted with respect to each Associated
Employer to which written notice thereof, including a copy of the amendment, is
given.  Notwithstanding the foregoing, no amendment to the Plan (including a
change in the actuarial basis for determining optional or early retirement
benefits) shall be effective to the extent that it has the effect of decreasing
a Participant’s Accrued Benefit.  Notwithstanding the preceding sentence, an
amendment applying to a Plan Year that (1) is adopted after the close of such
Plan Year but no later than 2-1/2 months after the close of such Plan Year, (2)
does not reduce the Accrued Benefit of any Participant determined as of the
beginning of the first Plan Year to which the amendment applies, and (3) does
not reduce the Accrued Benefit of any Participant determined as of the time of
adoption except to the extent required by circumstances, may reduce Accrued
Benefits if the Plan





85







--------------------------------------------------------------------------------

Administrator files a notice with the Secretary of Labor notifying him of such
amendment and the Secretary of Labor has approved such amendment, or within 90
days after the date on which such notice was filed, has failed to disapprove
such amendment.  For purposes of this Section 10.1(A), a Plan amendment that has
the effect of (1) eliminating or reducing an early retirement benefit or a
subsidy, or (2) eliminating an optional form of benefit, with respect to
benefits attributable to service before the amendment, shall be treated as
reducing Accrued Benefits unless such amendment is otherwise permitted by law.
 In the case of a retirement-type subsidy, the preceding sentence shall apply
only with respect to a Participant who satisfies (either before or after the
amendment) the pre-amendment conditions for the subsidy.  In general, a
retirement-type subsidy is a subsidy that continues after retirement, but does
not include a qualified disability benefit, a medical benefit, a Social Security
supplement, or a death benefit (including life insurance).  Furthermore, no
amendment to the Plan shall have the effect of decreasing a Participant’s vested
interest determined without regard to such amendment as of the later of the date
such amendment is adopted or becomes effective.

          (B)     Notwithstanding the provisions of Section 10.1(A), any
amendment necessary to initially qualify or to re-qualify the Plan under Code §
Section 401(a) may be made without the further approval of the Principal
Employer's Board of Directors, if signed by its duly authorized officers.

     10.2     Effect of Amendments on Vesting.

          (A)     No amendment changing the Plan's vesting provisions shall
result in a Participant's nonforfeitable Benefit, determined as of the later of
the date such amendment is adopted or the date such amendment becomes effective,
being less than his nonforfeitable Benefit computed under the Plan without
regard to such amendment. Moreover, after January 1, 1989, a Participant having
three (3) years of Vesting Service prior to the end of





86







--------------------------------------------------------------------------------

the election period set forth in Section 10.2(B), below, shall be permitted to
irrevocably elect, during such election period, to have his nonforfeitable
Benefit computed under the Plan without regard to such amendment.

          (B)     The period during which the irrevocable election may be made
shall begin with the date that the amendment is adopted and shall end sixty (60)
days after the latest of the effective date of the amendment, the date on which
the Participant is issued written notice of the amendment, or the date of the
amendment's adoption.




ARTICLE XI

TERMINATION OR MERGER

     11.1     Principal Employer's Right to Terminate. Even though the Principal
Employer intends to continue the Plan in existence for an indefinite period of
time, circumstances not now anticipated or foreseeable may arise in the future
to cause the Principal Employer to be unable to continue the Plan in existence
and therefore, the Principal Employer reserves the right to terminate the Plan
at any time.  The Trustee and the Plan Administrator shall be notified in
writing of any determination to terminate the Plan.

     11.2     Effect of Termination.

          (A)     In the event of the complete termination of the Plan, each
Participant's right to his Accrued Benefit shall be fully vested and
nonforfeitable (although the satisfaction of that right from the Plan will
depend upon the extent to which the Accrued Benefit has been funded).  Subject
to the provisions of this Article and the requirements of Title IV of ERISA, the
Plan Administrator after having first determined the asset value properly
allocable to each Employer, shall instruct the Trustees to allocate the Plan
assets allocated to each Employer among the Participants and Beneficiaries of
that Employer in accordance with Section 11.4. Thereafter, the Plan assets shall
be liquidated, after provision for the expenses of the liquidation, by the
payment or provision for the payment of Benefits in accordance with





87







--------------------------------------------------------------------------------

such allocation.  Any distribution of Benefits after termination of the Plan may
be made, in whole or in part, to the extent that no discrimination in value
results, in cash, in securities or other assets in kind, or in nontransferable
annuity contracts, as the Plan Administrator in its discretion, shall determine.
The Trustees shall continue to hold the Plan assets after the termination of the
Plan for such period of time as may be required to complete the liquidation in
accordance with the terms of this Article.

          (B)     In the event that a partial termination of the Plan shall be
deemed to have occurred, each Participant affected shall have a vesting
percentage of 100 percent with respect to the portion of the Participant's
Accrued Benefit as to which the partial termination occurred (although
satisfaction of such right to any portion of the Participant's Accrued Benefit
will depend on the extent to which such portion of the Accrued Benefit has been
funded). In all other respects, the Plan shall continue in effect in accordance
with its terms.

     11.3     Allocation of Assets on Termination. If the Plan is terminated,
the Trustees, upon the direction of the Plan Administrator and subject to
Section 11.4, shall make an allocation of the Plan assets in accordance with the
priorities set forth in ERISA § 4044 and the regulations thereunder.  Any amount
remaining after all fixed and contingent liabilities of the Plan have been
satisfied shall be returned to the Principal Employer, to the extent such amount
is due to erroneous actuarial computations.




     11.4     IRS Approval of Distribution. If the Internal Revenue Service
determines that the allocation made pursuant to Section 11.3 results in the
discrimination prohibited by Code § 401 (a)(4), then, if required to prevent the
disqualification of the Plan, the assets shall be reallocated to the extent
necessary to avoid such discrimination.

     11.5     Plan Merger.  If the Plan is merged or consolidated with, or if
its assets or liabilities are transferred to, any other plan, provision shall be
made so that the Benefit,





88







--------------------------------------------------------------------------------

which each Participant on the date thereof would receive immediately after such
merger, consolidation, or transfer, if the resulting plan were terminated, shall
be at least equal to the Benefit that the Participant would have been entitled
to receive immediately before the merger, consolidation, or transfer if this
Plan had then been terminated.




ARTICLE XII

TOP-HEAVY PLAN PROVISIONS

     12.1     Top-Heavy Rules to Control. If for any Plan Year beginning after
December 31, 1983, the Plan is a Top-Heavy Plan, as determined pursuant to Code
§ 416, then the provisions of this Article shall supersede any conflicting
provisions in the Plan.

     12.2     Definitions. As used in this Article, the following terms shall
have the meanings set forth below:

          (A)     "Affiliated Company" shall mean any entity that, with the
Employer, forms a "controlled group of corporations" within the meaning of Code
§ 414(b), a "group of trades or businesses under common control" within the
meaning of Code § 414(c), or an "affiliated service group" within the meaning of
Code § 414(m).

          (B)     "Aggregation Group" shall mean:

               (1)     each plan (including a frozen plan or a plan that has
been terminated during the 60-month period ending on the Determination Date) of
the Employer or an Affiliated Company in which  a Key Employee is a participant;

               (2)     each other plan (including a frozen plan or a plan that
has been terminated during the 60-month period ending on the Determination Date)
of the Employer or an Affiliated Company which enables any plan in which a Key
Employee partici­pates to meet the requirements of Code §§ 401(a)(4) or 41; and

               (3)     each other plan (including a frozen plan or a plan which
has been terminated during the 60-month period ending on the Determination Date)
of the





89







--------------------------------------------------------------------------------

Employer or an Affiliated Company which is included by the Plan Administrator if
the Aggregation Group, including such a plan, would continue to meet the
require­ments of Code §§ 401(a)(4) and 410.

          (C)     "Determination Date" shall mean as to any Plan Year the last
day of the preceding Plan Year.

          (D)     "Key Employee" shall mean any Employee or former Employee
(including a deceased Employee) who at any time during the Plan Year ending on
the Determination Date is described below, provided that the identity of the
persons identified as a Key Employee shall be determined pursuant to the
provisions of Code § 416(i) and the regulations thereunder:

          (1)     An officer of the Employer or any Affiliated Company having
Compensation for the Plan Year ending on the Determination Date that is greater
than $130,000 (as adjusted in accordance with Code § 416(i)(1) for Plan Years
beginning after 2002).

               (a)     An individual shall be considered an officer only if he:

                    (i)     is in the regular and continuous employ of the
Employer or an Affiliated Company;

                    (ii)      has been designated as an officer pursuant to
election or appointment by the Board of Directors or other person or governing
body having authority to elect or appoint officers of the Employer or an
Affiliated Company; and
                    (iii)     is an administrative executive.

               (b)     The number of persons to be considered officers in any
Plan Year shall be no more than 50, or, if less, the greater of:

                    (i)     three Employees, or

                    (ii)     ten percent (10%) of the greatest number of
employees (including leased employees within the meaning of Code § 414(n ))
employed by the Employer and all





90







--------------------------------------------------------------------------------

Affiliated Companies during the Plan Year ending on the Determination Date.

          (2)     A five percent (5%) owner of the Employer, as defined in Code
§ 416(i)(1);

          (3)     A one percent (1%) owner of the Employer (as defined in Code §
416(i)(1) who has annual Compensation that,  in the aggregate, is in excess of
$150,000.

          (4)     The Beneficiary of any deceased Participant who was a Key
Employee shall be considered a Key Employee for the same period as the deceased
Participant would have been so considered.

               (5)     Annual Compensation for purposes of this Section 12.2(D)
shall be determined by applying the definition of Compensation used for purposes
of Code § 415 and the regulations thereunder.

          (E)     "Key Employee Ratio" shall mean the ratio for any Plan Year,
calculated as of the Determination Date of such Plan Year, determined by
dividing the amount described in Section 12.2(E)(1) by the amount described in
Section 12.2(E)(2), after deducting from each such amount any portion thereof
described in Section 12.2(E)(3).

               (1)     The cumulative benefits for Key Employees shall be the
sum of:

                    (a)     the present value of all accrued benefits of Key
Employees under all qualified defined benefit plans included in the Aggregation
Group;

                    (b)     the balances in all of the accounts of Key Employees
under all qualified defined contribution plans included in the Aggregation
Group;

                    (c)     the amounts distributed on account of Separation
From Service, death, or disability from all plans in the Aggregation Group to
(or on behalf of) Key Employees during the one-year period ending on the
Determination Date; and

                    (d)     any other amounts distributed from the plans in the
Aggregation Group to (or on behalf of) Key Employees during the five-year period
ending on the Determination Date.  





91







--------------------------------------------------------------------------------

               (2)     The cumulative benefits for all Employees shall be the
sum of:

                    (a)     the present value of all accrued benefits of all
Participants under all qualified defined benefit plans included in the
Aggregation Group;

                    (b)     the balances in all of the accounts of all
Participants under all qualified defined contribution plans included in the
Aggregation Group;

                    (c)     the amounts distributed on account of Separation
From Service, death, or disability from all plans in the Aggregation Group to
(or on behalf of) all Participants during the one-year period ending on the
Determination Date; and

                    (d)     any other amounts distributed from the plans in the
Aggregation Group to (or on behalf of) Participants during the five-year period
ending on the Determination Date.

               (3)     The benefits to be disregarded shall be:

                    (a)     all rollover contributions (or fund to fund
transfers) to the Plan by Employees after December 31, 1983, from plans
sponsored by entities other than the Employer and Affiliated Companies;

                    (b)     any amounts included in Sections 12.2(E)(1) or (2)
for persons who are Non-Key Employees as to the Plan year of reference but who
were Key Employees as to any earlier Plan Year; and

                    (c)     any amounts included in Sections 12.2(E)(1) or (2)
for persons who have not performed services for the Employer during the one-year
period ending on the Determination Date.

               (4)     The present value of accrued benefits under all qualified
defined benefit plans included in the Aggre­gation Group shall be determined on
the basis of the assump­tions described in Section 1.2 of the Plan.  The value
of pro­por­tional subsidies, including subsidized pre-retirement sur­vivor’s
benefits, subsidized early retirement benefits, and optional forms of payment,
shall be ignored in determining the present value of accrued





92







--------------------------------------------------------------------------------

benefits.

               (5)     Solely for the purpose of determining whether the Plan,
or any other plan included in the Required Aggre­gation Group, is top-heavy, the
accrued benefit of an Employee other than a Key Employee shall be determined
under (a) the method, if any, that uniformly applies for accrual pur­poses under
all plans maintained by the Employer and all Affili­ated Companies, or (b) if
there is no such method, as if such benefit accrued not more rapidly than at the
slowest accrual rate permitted under the fractional accrual method of Code §
411(b)(1)(C).

          (F)     "Non-Key Employee" shall mean any person who is an Employee or
a former Employee in any Plan Year, but who is not a Key Employee as of that
Plan Year.  The term Non-Key Employee shall also include the beneficiaries of
such persons.  

          (G)     "Required Aggregation Group" shall mean all the plans
described in Sections 12.2(B)(1) and (2).

          (H)     "Top-Heavy Average Compensation" shall mean the average of the
Participant's annual Compensation (as defined in Code § 415) over the period of
five (5) consecutive years (or such shorter period as represents the longest
period of consecutive years during which the Participant was in the employ of
the Employer) yielding the highest  average, disregarding (1) Compensation paid
in Plan Years prior to January 1, 1984, and (2) Compensation paid in Plan Years
after the close of the last Plan Year in which the Plan was a Top-Heavy Plan.

          (I)     "Top-Heavy Plan"  shall mean each plan in an Aggregation Group
if, as of the applicable Determination Date, the Key Employee Ratio exceeds
sixty percent (60%), determined in accordance with Code § 416.

          (J)     "Top-Heavy Plan Year" shall mean any Plan Year commencing
after December 31, 1983 in which the Plan is a Top-Heavy Plan.





93







--------------------------------------------------------------------------------

          (K)     "Year of Top-Heavy Service" shall mean, for any Participant,
any Top-Heavy Plan Year in which a Participant completes 1,000 or more Hours of
Service (whether or not such Hours of Service were completed during the
Participant's period of participation in the Plan); and, at least one Key
Employee or former Key Employee benefits (within the meaning of Code § 410(b))
under the Code.  The Participant shall not be credited with any Hours of Service
toward a Year of Top-Heavy Service for a period during which he is absent from
work on unpaid leave under the Family and Medical Leave Act of 1993.  

     12.3     Minimum Accrued Benefit.

          (A)     Notwithstanding the provisions of Section 1.1, the Accrued
Benefit of any Participant shall have a minimum Accrued Benefit if he has been
credited with one or more Years of Top-Heavy Service.  This minimum Accrued
Benefit, when expressed as an annual benefit payable in the form of a single
life annuity commencing at the Participant’s Normal Retirement Date, shall not
be less than the lesser of:

               (1)     Two percent (2%) of the Participant's Top-Heavy Average
Compensation, multiplied by the Participant's Years of Top-Heavy Service, or

               (2)     Twenty percent (20%) of the Participant's Top ­Heavy
Average Compensation.

          (B)     For the purposes of determining whether or not the provisions
of this Section 12.5 have been satisfied, contributions or benefits under
Chapter 2 of the Code (relating to the Federal Insurance Contributions Act),
Title II of the Social Security Act, or any other federal or state law are
disregarded.

          (C)     If the Re­quired Ag­gre­ga­tion Group includes both a defined
benefit plan and a defined contribution plan and a Non-Key Employee who is
entitled to a minimum Accrued Benefit participates in both, the Employer is not
required to provide such Non-Key Employee with both the minimum benefit under
this Plan and the minimum contribution





94







--------------------------------------------------------------------------------

under the defined contribution plan.  In such event, the Non-Key Employee shall
have the minimum Accrued Benefit described in this Section 12.5.

          (D)     The com­pen­sa­tion taken into account for the purpose of
determining the mini­mum Accrued Bene­fit under this Section 12.3 shall not be
more than the amount in effect under Code § 401(a)(17) for the Plan Year in
question.

          (E)     In any Top-Heavy Plan Year, Section 3.1 shall be deemed
inoperative to the extent that the operation thereof would bar Benefit accruals
sufficient to satisfy the requirements of this Section 12.3.

          (F)     In any Top-Heavy Plan Year, those provisions of Section 3.5
that would cause Benefit accrual to cease upon attainment of Normal Retirement
Age, or upon a Participant’s attainment of his Normal Retirement Date had the
Participant retired, shall be superseded to the extent necessary (and only to
such extent) to permit the requirements of this Section 12.3 to be satisfied.

          (G)     For purposes of determining a Participant’s Years of Top Heavy
Service with the Employer, any service with the Employer shall be disregarded to
the extent that such service occurs during a Plan Year when the Plan does not
benefit any Key Employee or former Key Employee within the meaning of Code §
410(b).

     12.4     Adjustments to Vesting Schedule.

          (A)     In each Top-Heavy Plan Year, the schedule set forth in Section
12.4(B)  shall be substituted for the applicable vesting provisions in Article
IV effective as of the first date of the Plan Year in which this Plan is a
Top-Heavy Plan, provided, however, that:

               (1)     the vested interest of each person who was a Participant
as of the effective date of such substitution shall in no event be lower at any
time than his vested interest would have been at such time if such vested
interest were determined pursuant to the vesting provisions of Article IV as the
same existed immediately prior to such substitution, and





95







--------------------------------------------------------------------------------

               (2)     the schedule set forth in Section 12.4(B) shall not apply
to any Employee who does not complete an Hour of Service in a Top-Heavy Plan
Year.

          (B)     The minimum vesting schedule which shall apply in each
Top-Heavy Plan Year is as follows:     

Years of Vesting Service

Vested Percentage

 

 

Fewer than 2 years of Vesting Service

0%

 

 

2 years of Vesting Service, but fewer than 3

20%

 

 

3 years of Vesting Service, but fewer than 4

40%

 

 

4 years of Vesting Service, but fewer than 5

60%

 

 

5 years of Vesting Service, but fewer than 6

80%

 

 

6 or more years of Vesting Service

100%

 

 

Attainment of Normal Retirement Age

100%




          (C)     In any Plan Year, which is not a Top-Heavy Plan Year, the
schedule set forth in Section 4.1 shall apply, provided, however, that a change
from the schedule in Section 12.4(B), above, to that of Section 4.1 shall be
deemed an amendment to which the provisions of Section 10.2 shall apply.




ARTICLE XIII

MISCELLANEOUS

     13.1     Notices and Certifications. In any case in which the Principal
Employer, Trustees or Plan Administrator shall be directed to take any action
upon the occurrence of any event, it shall take the appropriate action only upon
receipt of any notice, paper or document reasonably believed by any of them to
be genuine, and to have been signed and sent by the proper person, acting within
the scope of his responsibilities under the Plan. In the case of communications
from the Principal Employer, such communication shall be signed by a duly
elected officer. The Plan Administrator shall be obligated to advise the
Trustees from time to





96







--------------------------------------------------------------------------------

time of changes in the Principal Employer's officers or in its status.

     13.2     No Employment Contract. Participation in the Plan shall not be
construed as a contract of employment between the Employer and any Employee, nor
shall it afford to any Employee a right to continue in employment with the
Employer.

     13.3     Exclusive Purpose. This Plan has been entered into for the
exclusive purpose of providing Benefits to Participants and their beneficiaries
and of defraying the reasonable expenses of administering the Plan.  No
termination, amendment, or other action shall divert any part of the assets of
the Plan to any other purpose.  In accordance with ERISA § 4044(d)(1), only such
assets of the Plan as are available after all liabilities of the Plan to
Participants and Beneficiaries have been satisfied in full shall revert to the
Employer, to the extent such amount is due to erroneous actuarial computations.
 Furthermore, it is a condition of this Plan that it qualify and remain
qualified under Code §§ 401(a) and 501(a) and that the Employer’s contributions
be deductible under Code § 404.

     13.4     Expenses. All expenses of the Plan, including those necessary for
the Trustees' management of the assets of the Plan, shall be paid from the
assets of the Plan, unless paid by an Employer.

     13.5     Small Amounts. If the scheduled monthly Benefit to a Participant
is less than $20, the Plan Administrator may authorize the quarterly,
semi-annual or annual payment of such Benefit or may pay the Actuarial
Equivalent of such Benefit in a single sum cash payment, provided that if the
amount to be paid in a single sum exceeds $5,000, determined pursuant to Section
4.3, such payment shall only be made with the Participant's consent.

     13.6     Non-Duplication of Benefits. Notwithstanding any other provisions
of the Plan, no Participant shall be entitled to receive duplicate Benefits for
a single period of service.

     13.7     Adjustment of Benefits. If it is found that the sex, age, service,
Compensation or





97







--------------------------------------------------------------------------------

any other fact determining the amount or date of payment of any Benefit with
respect to any Participant has been misstated, an adjustment of the Benefit
shall be made by the Plan Administrator.

     13.8     Restrictions Upon Assignment and Creditors' Claims. No
Participant, former Participant, or his estate, or any Beneficiary shall have
the power to alienate, dispose of, pledge or encumber any Benefit while the same
shall be in the possession or control of the Trustees, nor shall the Trustees
recognize any assignment thereof either in whole or in part, nor shall the
interest of any such Participant or of his estate or Beneficiary, be subject to
attachment, garnishment, execution or other legal Process while in the hands of
the Trustees.  Notwithstanding the foregoing, the provisions of this Section
13.8 shall not preclude the Trustees from complying with: (A) a Qualified
Domestic Relations Order, as authorized by Code § 414(p) and by Section 13. 9 of
the Plan; or (B) a federal tax levy made pursuant to Code § 6331, or (C) subject
to the provisions of Code § 401(a)(13), a judgment relating to the Participant's
conviction of a crime involving the Plan or a judgment, order, decree or
settlement agreement between the Participant and the Secretary of Labor or the
Pension Benefit Guaranty Corporation, relating to a violation (or an alleged
violation) of Title I of ERISA.

     13.9     Domestic Relations Orders.

          (A)     Upon receipt of notification of any judgment, decree or order
(including approval of a property settlement agreement), which relates to the
provision of child support, alimony payments, or marital property rights of a
Spouse, former Spouse, child, or other dependent of a Participant and which is
made pursuant to a state domestic relations law (including a community property
law) (herein referred to as a "Domestic Relations Order"), the Plan
Administrator shall (1) notify the Participant and any prospective recipient of
Benefits named in the Order (herein referred to as an "Alternate Payee") of the
receipt and date of receipt of





98







--------------------------------------------------------------------------------

such Domestic Relations Order and of the Plan's procedures for determining the
status of the Domestic Relations Order as a "Qualified Domestic Relations Order"
("QDRO"), and (2) within a reasonable period after receipt of such Order,
determine whether it constitutes a QDRO. The Plan's procedures for the
determination of QDRO status of a Domestic Relations Order shall be set forth by
the Plan Administrator in writing, shall provide for the notification of each
person specified in that Order as entitled to payment of Benefits under the Plan
(at the address included in the Domestic Relations Order) of such procedures
promptly upon receipt by the Plan Administrator of such Domestic Relations
Order, and shall permit the prospective Alternate Payee to designate a
representative for receipt of copies of notices that are sent to the prospective
Alternate Payee with respect to a Domestic Relations Order.

          (B)     During any period in which the issue of whether a Domestic
Relations Order is a QDRO is being determined (by the Plan Administrator, by a
court of competent jurisdiction, or otherwise), including the period beginning
on the date of the Plan Administrator's receipt of the Order, the Plan
Administrator shall segregate in a separate account in the Plan or in an escrow
account held by a Trustee, the amounts, if any, which would have been payable to
the Alternate Payee during such period if the Order had been determined to
constitute a QDRO, provided that, if no payments would otherwise be made under
the Plan to the Alternate Payee or to the Participant or a Beneficiary of the
Participant while the status of the Order as a QDRO is being determined, no
segregation into a separate or escrow account shall be required. If a Domestic
Relations Order is determined to be a QDRO within eighteen (18) months of the
date of its receipt by the Plan Administrator or from the beginning of any other
period during which the issue of its being a QDRO is being determined by the
Plan Administrator, the Plan Administrator shall cause to be paid to the persons
entitled thereto the amounts, if any, held in the separate or escrow account
referred to above. If a Domestic





99







--------------------------------------------------------------------------------

Relations Order is determined not to be a QDRO, or if the status of the Domestic
Relations Order as a QDRO is not finally resolved within such eighteen (18)
month period, the Plan Administrator shall cause the separate account or escrow
account balance, with interest thereon, to be returned to the general assets of
the Trust or to be paid to the person or persons to whom such amount would have
been paid if there had been no such Domestic Relations Order, whichever shall
apply. Any subsequent determination that such Domestic Relations Order is a QDRO
shall be prospective in effect only.

          (C)     The following provisions shall apply to Alternate Payees:

               (1)     Benefits payable to an Alternate Payee shall not continue
beyond the lifetime of the Alternate Payee. In particular, no Alternate Payee
shall have the right with respect to any Benefit payable by reason of a QDRO to
(a) designate a Beneficiary with respect to amounts becoming payable under the
Plan, (b) elect a method of Benefit distribution providing for Benefits
continuing beyond the Alternate Payee's lifetime, (c) provide survivorship
Benefits to a spouse or dependent of such Alternate Payee or to any other
person, spouse or dependent or (d) transfer rights under the QDRO by will or by
state law of intestacy.

               (2)     None of the payments, Benefits or rights of any Alternate
Payee shall be subject to any claim of any creditor, and, in particular, to the
fullest extent permitted by law, all such payments, Benefits and rights shall be
free from attachment, garnishment, trustee's process, or any other legal or
equitable process available to any creditor of such Alternate Payee. No
Alternate Payee shall have the right to alienate, anticipate, commute, pledge,
encumber or assign any of the Benefits or payments, which he may expect to
receive, contingently or otherwise, under the Plan.

               (3)     Alternate Payees shall not have any right to exercise any
election, privilege, option or direction rights of the Participant under the
Plan except as specifically provided in





100







--------------------------------------------------------------------------------

the QDRO or receive communica­tions with respect to the Plan except as
specifically provided by law, regulation or the QDRO.

               (4)     Each Alternate Payee shall advise the Plan Administrator
in writing of each change of his name, address or marital status, and of each
change in the provisions of the QDRO or of any circumstance set forth therein,
which may be material to the Alternate Payees entitlement to Benefits thereunder
or the amount thereof. Until such written notice has been provided to the Plan
Administrator, the Plan Administrator shall be (1) fully protected in not
complying with, and in conducting the affairs of the Plan in a manner
inconsistent with, the information set forth in the notice, and (2) required to
act with respect to such notice prospectively only, and then only to the extent
provided for the QDRO. The Plan Administrator shall not be required to modify or
reverse any payment, transaction or application of funds occurring before the
receipt of any notice that would have affected such payment, transactions or
applications of funds, nor shall the Plan Administrator or any other party be
liable for any such payment, transaction or application of funds.

               (5)     Except as specifically provided for in the QDRO, an
Alternate Payee shall have no right to inter­fere with the exercise by the
Participant or by any Beneficiary of their respective rights, privileges and
obligations under the Plan.

     13.10     Governing Law.  Except insofar as Pennsylvania law has been
preempted by federal law, the Plan shall be construed, enforced, and regulated
by the laws of the Commonwealth of Pennsylvania.

     13.11     Binding Effect.  This Plan and each amendment thereto shall be
binding upon the heirs, executors and administrators, successors and assigns of
the Participants, Beneficiaries, Employer, Plan Administrator and Trustees.

     13.12     Counterparts.  This Plan may be executed in several counterparts,
each of which shall be considered an original, and the counterparts shall
constitute but one and the same





101







--------------------------------------------------------------------------------

document, which may be sufficiently evidenced by any one counterpart.

     13.13     Interpretation. As may be appropriate, pronouns used in this Plan
shall be read and construed to refer to the masculine, feminine, or neuter.
 Words in the singular shall be read and con­strued to refer to the plural when
appropriate.

     13.14     Titles. The titles of Articles and Sections as used in this Plan
are included only for convenience and are not to be considered in their
interpretation.





102







--------------------------------------------------------------------------------

     TO RECORD the adoption of this Amended and Restated Pension Plan, the
Principal Employer has caused its authorized officers to affix their corporate
names and seals hereto on this ____ day of _______, 2007.




 

Attest:

 

HARLEYSVILLE GROUP INC.

 

 

 

 

 

 

 

 

/s/  Robert A. Kauffman

 

BY:

/s/  Michael L. Browne

Robert A. Kauffman

(SEAL)

 

Michael L. Browne

Secretary

 

 

President & CEO

     








103







--------------------------------------------------------------------------------




TABLE I




ANNUITY OPTION CONVERSION FACTORS







I.     To convert from single life to 10-year certain and continuous:




Participant's

Participant's

Participant's

age

Factor

age

Factor

age

Factor

 

 

 

 

 

 

55

.977

61

.959

67

.920

56

.975

62

.954

68

.911

57

.972

63

.949

69

.901

58

.969

64

.943

70

.890

59

.966

65

.936

71

.878

60

.963

66

.929

72

.865







II.     To convert from single life to 100 percent joint and survivor:




Participant's

-------------------Contingent Annuitant's Age-------------------------

age

Under 55

55-59

60-64

65-69

70 and over

 

 

 

 

 

 

55-59

.870

.891

.912

.933

.952

60-64

.813

.839

.867

.896

.923

65-69

.740

.769

.803

.840

.877

70 and over

.653

.683

.721

.764

.811




III.     To convert from single life to 75 percent joint and survivor:




Participant's

-------------------Contingent Annuitant's Age-------------------------

age

Under 55

55-59

60-64

65-69

70 and over

55-59

.899

.916

.933

.949

.963

60-64

.853

.874

.897

.920

.941

65-69

.791

.816

.844

.875

.905

70 and over

.715

.742

.775

.812

.851




IV.     To convert from single life to 50 percent joint and survivor:

     

Participant's

-------------------Contingent Annuitant's Age-------------------------

age

Under 55

55-59

60-64

65-69

70 and over

55-59

.931

.942

.954

.966

.975

60-64

.897

.912

.929

.945

.960

65-69

.850

.869

.891

.913

.935

70 and over

.790

.812

.838

.866

.896








104







--------------------------------------------------------------------------------

Table II

The following factors apply to benefits attributable to the

Berkshire Mutual Pension Plan

Amended & Restated as of

January 1, 2001




Actuarial Equivalent shall mean form of benefit differing in time period or
manner of payment, that replaces another and has the same value, based on
actuarial assumptions, as the benefit or amount it replaces. Actuarial
Equivalencies shall be determined as follows:




(a)      For purposes of determining the lump sum value of any benefit payable,
the rates under Metropolitan Life Insurance Company Group Annuity Contract No.
956 on the day before the January 1 preceding or coincident with the date
selected for the payment of the benefit shall be used.  Such rates, without load
and irrespective of the Participant’s sex shall reflect the insurance company’s
Group 66 - population 78A male mortality table and the interest rates under the
contract.  For a Participant eligible for retirement, such lump sum shall be
valued as an immediate benefit.  In the event of termination of employment, the
lump sum payable to a vested Participant shall be determined as a deferred
benefit commencing at his Normal Retirement Date.  If such vested Participant
had completed 10 years of Vesting Service as of the date of termination of
employment, the lump sum value payable on or after his attainment of age 55
shall be determined as an immediate benefit as of the date selected for payment.




(b)      For purposes of determining the amount of any optional form of
retirement income payable other than a lump sum distribution, an interest rate
of eight percent (8%) per year, compounded annually, and mortality rates in
accordance with UP84 shall be used.  




Notwithstanding the foregoing, for purposes of determining the amount of the
Single Life Annuity under Section 6.2, that portion of a Participant’s
retirement income attributable to Subsection 3.8(D)(2) shall not be increased.




(c)      If any benefit is payable before a Participant’s Normal Retirement
Date, the Participant’s Benefit will be reduced by 2/3 of one percent (1%) for
each of the first 36 months and one third (1/3) of one percent (1%) for each of
the next 84 months by which the commencement of benefits precedes the
Participant’s Normal Retirement Date.




(d)      If any benefit determined as of or after a Participant’s Normal
Retirement Date is payable at a later date, it shall be increased at the rate of
eight percent (8%) per year, compounded annually, with respect to the period
commencement is deferred, or, if greater, the benefit shall be Actuarially
increased to reflect the period of deferral.





105







--------------------------------------------------------------------------------







(e)      Effective on and after December 31, 2003, the amount of any lump sum
payable with respect to a Benefit attributable to the Berkshire Plan shall be
determined as the greater of the amount determined in accordance with the above
provisions or the amount determined using the annual interest rate on 30-year
Treasury securities as specified by the Commissioner in effect for the month of
November preceding the Plan Year including the annuity starting date and by
using the applicable mortality table used for purposes of satisfying the
requirements of section 417(e) of the Code as prescribed in Rev. Rul. 2001-62.











106





